Exhibit 10.496

 

THIS INSTRUMENT CONTAINS INDEMNIFICATION PROVISIONS LIMITING LENDER’S LIABILITY
FOR NEGLIGENCE.

 

Loan No. 10025002

 

LOAN AGREEMENT

 

Dated as of December 30, 2004

 

Between

 

INLAND WESTERN CEDAR HILL PLEASANT RUN LIMITED PARTNERSHIP,

as Borrower

 

and

 

KEYBANK NATIONAL ASSOCIATION,

as Lender

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1

Definitions

 

Section 1.2

Principles of Construction

 

ARTICLE II

GENERAL TERMS

 

Section 2.1

Loan Commitment; Disbursement to Borrower

 

Section 2.2

Interest; Loan Payments; Late Payment Charge

 

Section 2.3

Prepayments

 

Section 2.4

Intentionally Omitted

 

Section 2.5

Release of Property

 

Section 2.6

Manner of Making Payments

 

ARTICLE III

CONDITIONS PRECEDENT

 

Section 3.1

Conditions Precedent to Closing

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.1

Borrower Representations

 

Section 4.2 [a05-3686_1ex10d496.htm#Section4_2_062204]

Survival of Representations [a05-3686_1ex10d496.htm#Section4_2_062204]

 

ARTICLE V [a05-3686_1ex10d496.htm#ArticleVBorrowerCovenants_062323]

BORROWER COVENANTS [a05-3686_1ex10d496.htm#ArticleVBorrowerCovenants_062323]

 

Section 5.1 [a05-3686_1ex10d496.htm#Section5_l_062335]

Affirmative Covenants [a05-3686_1ex10d496.htm#Section5_l_062335]

 

Section 5.2 [a05-3686_1ex10d496.htm#Section5_2_073307]

Negative Covenants [a05-3686_1ex10d496.htm#Section5_2_073307]

 

ARTICLE VI [a05-3686_1ex10d496.htm#ArticleViInsuranceCasualtyCondemn_073128]

INSURANCE; CASUALTY; CONDEMNATION
[a05-3686_1ex10d496.htm#ArticleViInsuranceCasualtyCondemn_073128]

 

Section 6.1 [a05-3686_1ex10d496.htm#Section6_1_073355]

Insurance [a05-3686_1ex10d496.htm#Section6_1_073355]

 

Section 6.2 [a05-3686_1ex10d496.htm#Section6_2_073656]

Casualty [a05-3686_1ex10d496.htm#Section6_2_073656]

 

Section 6.3 [a05-3686_1ex10d496.htm#Section6_3_073726]

Condemnation [a05-3686_1ex10d496.htm#Section6_3_073726]

 

Section 6.4 [a05-3686_1ex10d496.htm#Section64_073735]

Restoration [a05-3686_1ex10d496.htm#Section64_073735]

 

ARTICLE VII [a05-3686_1ex10d496.htm#ArticleViiReserveFunds_074131]

RESERVE FUNDS [a05-3686_1ex10d496.htm#ArticleViiReserveFunds_074131]

 

Section 7.1 [a05-3686_1ex10d496.htm#Section7_1_074134]

Required Repair Funds [a05-3686_1ex10d496.htm#Section7_1_074134]

 

Section 7.2 [a05-3686_1ex10d496.htm#Section7_2_074356]

Tax and Insurance Escrow Fund [a05-3686_1ex10d496.htm#Section7_2_074356]

 

Section 7.3 [a05-3686_1ex10d496.htm#Section7_3_074402]

Replacements and Replacement Reserve [a05-3686_1ex10d496.htm#Section7_3_074402]

 

Section 7.4 [a05-3686_1ex10d496.htm#Section7_4_084835]

Intentionally Deleted [a05-3686_1ex10d496.htm#Section7_4_084835]

 

Section 7.5 [a05-3686_1ex10d496.htm#Section7_5_084840]

Intentionally Deleted [a05-3686_1ex10d496.htm#Section7_5_084840]

 

Section 7.6 [a05-3686_1ex10d496.htm#Section7_6_084842]

Intentionally Deleted [a05-3686_1ex10d496.htm#Section7_6_084842]

 

Section 7.7 [a05-3686_1ex10d496.htm#Section7_7_084844]

Reserve Funds, Generally [a05-3686_1ex10d496.htm#Section7_7_084844]

 

ARTICLE VIII [a05-3686_1ex10d496.htm#ArticleViii_084856]

DEFAULTS [a05-3686_1ex10d496.htm#ArticleViii_084856]

 

Section 8.1 [a05-3686_1ex10d496.htm#Section8_1_084901]

Event of Default [a05-3686_1ex10d496.htm#Section8_1_084901]

 

Section 8.2 [a05-3686_1ex10d496.htm#Section8_2_084908]

Remedies [a05-3686_1ex10d496.htm#Section8_2_084908]

 

Section 8.3 [a05-3686_1ex10d496.htm#Section8_3_084912]

Remedies Cumulative; Waivers [a05-3686_1ex10d496.htm#Section8_3_084912]

 

ARTICLE IX [a05-3686_1ex10d496.htm#ArticleIx_084915]

SPECIAL PROVISIONS [a05-3686_1ex10d496.htm#ArticleIx_084915]

 

Section 9.1 [a05-3686_1ex10d496.htm#Section9_1_084917]

Sale of Notes and Securitization [a05-3686_1ex10d496.htm#Section9_1_084917]

 

Section 9.2 [a05-3686_1ex10d496.htm#Section9_2_084921]

Securitization [a05-3686_1ex10d496.htm#Section9_2_084921]

 

Section 9.3 [a05-3686_1ex10d496.htm#Section9_3_084924]

Rating Surveillance [a05-3686_1ex10d496.htm#Section9_3_084924]

 

Section 9.4 [a05-3686_1ex10d496.htm#Section9_4_084926]

Exculpation [a05-3686_1ex10d496.htm#Section9_4_084926]

 

Section 9.5 [a05-3686_1ex10d496.htm#Section9_5_084933]

Termination of Manager [a05-3686_1ex10d496.htm#Section9_5_084933]

 

Section 9.6 [a05-3686_1ex10d496.htm#Section9_6_084936]

Servicer [a05-3686_1ex10d496.htm#Section9_6_084936]

 

Section 9.7 [a05-3686_1ex10d496.htm#Section9_7_084938]

Splitting the Loan [a05-3686_1ex10d496.htm#Section9_7_084938]

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE X [a05-3686_1ex10d496.htm#ArticleX_084941]

MISCELLANEOUS [a05-3686_1ex10d496.htm#ArticleX_084941]

 

Section 10.1 [a05-3686_1ex10d496.htm#Section10_1_084942]

Survival [a05-3686_1ex10d496.htm#Section10_1_084942]

 

Section 10.2 [a05-3686_1ex10d496.htm#Section10_2_084946]

Lender’s Discretion [a05-3686_1ex10d496.htm#Section10_2_084946]

 

Section 10.3 [a05-3686_1ex10d496.htm#Section10_3_084948]

Governing Law [a05-3686_1ex10d496.htm#Section10_3_084948]

 

Section 10.4 [a05-3686_1ex10d496.htm#Section10_4_084950]

Modification, Waiver in Writing [a05-3686_1ex10d496.htm#Section10_4_084950]

 

Section 10.5 [a05-3686_1ex10d496.htm#Section10_5_084952]

Delay Not a Waiver [a05-3686_1ex10d496.htm#Section10_5_084952]

 

Section 10.6 [a05-3686_1ex10d496.htm#Section10_6_084953]

Notices [a05-3686_1ex10d496.htm#Section10_6_084953]

 

Section 10.7 [a05-3686_1ex10d496.htm#Section10_7_085004]

Trial by Jury [a05-3686_1ex10d496.htm#Section10_7_085004]

 

Section 10.8 [a05-3686_1ex10d496.htm#Section10_8_085006]

Headings [a05-3686_1ex10d496.htm#Section10_8_085006]

 

Section 10.9 [a05-3686_1ex10d496.htm#Section10_9_085009]

Severability [a05-3686_1ex10d496.htm#Section10_9_085009]

 

Section 10.10 [a05-3686_1ex10d496.htm#Section10_10_085011]

Preferences [a05-3686_1ex10d496.htm#Section10_10_085011]

 

Section 10.11 [a05-3686_1ex10d496.htm#Section10_11_085015]

Waiver of Notice [a05-3686_1ex10d496.htm#Section10_11_085015]

 

Section 10.12 [a05-3686_1ex10d496.htm#Section10_12_085017]

Remedies of Borrower [a05-3686_1ex10d496.htm#Section10_12_085017]

 

Section 10.13 [a05-3686_1ex10d496.htm#Section10_13_085019]

Expenses; Indemnity [a05-3686_1ex10d496.htm#Section10_13_085019]

 

Section 10.14 [a05-3686_1ex10d496.htm#Section10_14_085023]

Schedules Incorporated [a05-3686_1ex10d496.htm#Section10_14_085023]

 

Section 10.15 [a05-3686_1ex10d496.htm#Section10_15_085024]

Offsets, Counterclaims and Defenses [a05-3686_1ex10d496.htm#Section10_15_085024]

 

Section 10.16 [a05-3686_1ex10d496.htm#Section10_16_085029]

No Joint Venture or Partnership; No Third Party Beneficiaries
[a05-3686_1ex10d496.htm#Section10_16_085029]

 

Section 10.17 [a05-3686_1ex10d496.htm#Section10_17_085032]

Publicity [a05-3686_1ex10d496.htm#Section10_17_085032]

 

Section 10.18 [a05-3686_1ex10d496.htm#Section10_18_085034]

Waiver of Marshalling of Assets [a05-3686_1ex10d496.htm#Section10_18_085034]

 

Section 10.19 [a05-3686_1ex10d496.htm#Section10_19_085036]

Waiver of Counterclaim [a05-3686_1ex10d496.htm#Section10_19_085036]

 

Section 10.20 [a05-3686_1ex10d496.htm#Section10_20_085039]

Conflict; Construction of Documents; Reliance
[a05-3686_1ex10d496.htm#Section10_20_085039]

 

Section 10.21 [a05-3686_1ex10d496.htm#Section10_21_085050]

Brokers and Financial Advisors [a05-3686_1ex10d496.htm#Section10_21_085050]

 

Section 10.22 [a05-3686_1ex10d496.htm#Section10_22_085053]

Prior Agreements [a05-3686_1ex10d496.htm#Section10_22_085053]

 

Section 10.23 [a05-3686_1ex10d496.htm#Section10_23_085054]

Transfer of Loan [a05-3686_1ex10d496.htm#Section10_23_085054]

 

 

 

SCHEDULES

 

 

 

 

 

Schedule I [a05-3686_1ex10d496.htm#ScheduleI_085103]

- [a05-3686_1ex10d496.htm#ScheduleI_085103]

Intentionally Omitted [a05-3686_1ex10d496.htm#ScheduleI_085103]

Schedule II [a05-3686_1ex10d496.htm#ScheduleIi_085106]

- [a05-3686_1ex10d496.htm#ScheduleIi_085106]

Rent Roll [a05-3686_1ex10d496.htm#ScheduleIi_085106]

Schedule III [a05-3686_1ex10d496.htm#ScheduleIii_085110]

- [a05-3686_1ex10d496.htm#ScheduleIii_085110]

Required Repairs [a05-3686_1ex10d496.htm#ScheduleIii_085110]

Schedule IV [a05-3686_1ex10d496.htm#ScheduleIv_085112]

- [a05-3686_1ex10d496.htm#ScheduleIv_085112]

Intentionally Omitted [a05-3686_1ex10d496.htm#ScheduleIv_085112]

Schedule V [a05-3686_1ex10d496.htm#ScheduleV_085115]

- [a05-3686_1ex10d496.htm#ScheduleV_085115]

Intentionally Omitted [a05-3686_1ex10d496.htm#ScheduleV_085115]

Schedule VI [a05-3686_1ex10d496.htm#ScheduleVi_085117]

- [a05-3686_1ex10d496.htm#ScheduleVi_085117]

Affiliate Agreements [a05-3686_1ex10d496.htm#ScheduleVi_085117]

Schedule VII [a05-3686_1ex10d496.htm#ScheduleVii_085120]

- [a05-3686_1ex10d496.htm#ScheduleVii_085120]

Intentionally Omitted [a05-3686_1ex10d496.htm#ScheduleVii_085120]

Schedule VIII [a05-3686_1ex10d496.htm#ScheduleViii_085122]

- [a05-3686_1ex10d496.htm#ScheduleViii_085122]

Intentionally Omitted [a05-3686_1ex10d496.htm#ScheduleViii_085122]

Schedule IX [a05-3686_1ex10d496.htm#ScheduleIx_085127]

- [a05-3686_1ex10d496.htm#ScheduleIx_085127]

Intentionally Omitted [a05-3686_1ex10d496.htm#ScheduleIx_085127]

Schedule X

-

Other Contract Funds Agreements

 

ii

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of this      day of December, 2004 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between KEYBANK NATIONAL ASSOCIATION, a national banking
association, having an address at 911 Main Street, Suite 1500, Kansas City,
Missouri 64105 (“Lender”), and INLAND WESTERN CEDAR HILL PLEASANT RUN LIMITED
PARTNERSHIP, an Illinois limited partnership, having an address at 2901
Butterfield Road, Oak Brook, Illinois 60523 (“Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

 

NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows;

 

ARTICLE I

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1             Definitions. For all purposes of this Agreement, except
as otherwise expressly required or unless the context clearly indicates a
contrary intent:

 

“Additional Insolvency Opinion”  shall mean any subsequent Insolvency Opinion.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

 

“Annual Budget” shall mean the operating budget, including all planned capital
expenditures, for the Property prepared by Borrower for the applicable Fiscal
Year or other period.

 

“Assignment of Leases” shall mean, with respect to the Property, that certain
first priority Assignment of Leases and Rents, dated as of the date hereof, from
Borrower, as assignor, to Lender, as assignee, assigning to Lender all of
Borrower’s interest in and to the Leases and Rents of the Property as security
for the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

--------------------------------------------------------------------------------


 

“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees dated as of the date
hereof among Lender, Borrower and Manager, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.

 

“Basic Carrying Costs” shall mean, with respect to the Property, the sum of the
following costs associated with the Property for the relevant Fiscal Year or
payment period: (i) Taxes and (ii) Insurance Premiums.

 

“Borrower” shall mean Inland Western Cedar Hill Pleasant Run Limited
Partnership, together with its permitted successors and assigns.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

 

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under accounting principles reasonably acceptable to Lender,
consistently applied (including expenditures for building improvements or major
repairs, leasing commissions and tenant improvements).

 

“Cash Expenses” shall mean, for any period, the operating expenses for the
operation of the Property as set forth in an Approved Annual Budget to the
extent that such expenses are actually incurred by Borrower minus any payments
into the Tax and Insurance Escrow Fund.

 

“Casualty” shall have the meaning specified in Section 6.2 hereof.

 

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

 

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

 

2

--------------------------------------------------------------------------------


 

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including the Prepayment Consideration) due to
Lender in respect of the Loan under the Note, this Agreement, the Mortgage or
any other Loan Document.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled interest payments under the Note.

 

“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:

 

(a)           the numerator is the Net Operating Income (excluding interest on
credit accounts) for such period as set forth in the statements required
hereunder, without deduction for (i) actual management fees incurred in
connection with the operation of the Property, (ii) amounts paid to the Reserve
Funds, less (A) management fees equal to the greater of (1) assumed management
fees of five percent (5%) of Gross Income from Operations or (2) the actual
management fees incurred; (B) assumed Replacement Reserve Fund contributions
equal to $0.15 per square foot of gross leaseable area at the Property; and (C)
assumed reserves for tenant improvements and leasing commissions equal to $0.72
per square foot of gross leaseable area of the Property; and

 

(b)           the denominator is the aggregate amount of interest due and
payable on the Note for such applicable period.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the maximum rate permitted by applicable law, or (b) five
percent (5%) above the Interest Rate.

 

“Disclosure Document” shall have the meaning set forth in Section 9.2 hereof.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least A-l by Standard
& Poor’s Ratings Services, P-1

 

3

--------------------------------------------------------------------------------


 

by Moody’s Investors Service, Inc., and F-1+ by Fitch, Inc. in the case of
accounts in which funds are held for 30 days or less (or, in the case of
accounts in which funds are held for more than 30 days, the long term unsecured
debt obligations of which are rated at least “AA” by Fitch and S&P and “Aa” by
Moody’s).

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement executed by Borrower in connection with the Loan for the benefit of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

 

“Exchange Act” shall have the meaning set forth in Section 9.2 hereof.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

 

“Gross Income from Operations” shall mean all sustainable income as reported on
the financial statements delivered by Borrower in accordance with this
Agreement, computed in accordance with accounting principles reasonably
acceptable to Lender, consistently applied, derived from the ownership and
operation of the Property from whatever source, including, but not limited to,
(i) Rents from Tenants that are in occupancy, open for business and paying
unabated Rent, (ii) utility charges, (iii) escalations, (iv) intentionally
omitted; (v) service fees or charges, (vi) license fees, (vii) parking fees, and
(viii) other required pass-throughs but excluding (i) sales, use and occupancy
or other taxes on receipts required to be accounted for by Borrower to any
Governmental Authority, (ii) refunds and uncollectible accounts, (iii) sales of
furniture, fixtures and equipment, (iv) Insurance Proceeds (other than business
interruption or other loss of income insurance), (v) Awards, (vi) unforfeited
security deposits, (vii) utility and other similar deposits and (viii) any
disbursements to Borrower from the Reserve Funds. Gross income shall not be
diminished as a result of the Mortgage or the creation of any intervening estate
or interest in the Property or any part thereof.

 

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage with respect to the Property.

 

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) indebtedness or liability for borrowed money;
(b) obligations evidenced by bonds, debentures, notes, or other similar
instruments; (c) obligations for the deferred purchase price of property or
services (including trade obligations); (d) obligations under letters of credit;
(e) obligations under acceptance facilities; (f) all guaranties, endorsements
(other than for collection or deposit in the ordinary course of business) and
other contingent

 

4

--------------------------------------------------------------------------------


 

obligations to purchase, to provide funds for payment, to supply funds, to
invest in any Person or entity, or otherwise to assure a creditor against loss;
and (g) obligations secured by any Liens, whether or not the obligations have
been assumed.

 

“Indemnitor” shall mean Inland Western Retail Real Estate Trust, Inc., a
Maryland corporation.

 

“Indemnity Agreement” shall mean that certain Indemnity Agreement dated as of
the date hereof by and between Borrower and Inland Western Retail Real Estate
Trust, Inc., a Maryland corporation in favor of Lender.

 

“Independent Director” shall mean a director of a corporation or a manager of a
limited liability company who is not at the time of initial appointment, or at
any time while serving as a director or manager, as the case may be, of such an
entity, and has not been at any time during the preceding five (5) years: (a) a
stockholder, director (with the exception of serving as the Independent
Director), officer, employee, partner, attorney or counsel of the Borrower or
any Affiliate of either of them; (b) a customer, supplier or other person who
derives any of its purchases or revenues from its activities with the Borrower
or any Affiliate of either of them; (c) a Person controlling or under common
control with any such stockholder, director, officer, partner, customer,
supplier or other Person; or (d) a member of the immediate family of any such
stockholder, director, officer, employee, partner, customer, supplier or other
person. As used in this definition, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of
management, policies or activities of a Person, whether through ownership of
voting securities, by contract or otherwise.

 

“Inland Western Retail Real Estate Trust, Inc.” shall mean Inland Retail Real
Estate Trust, Inc., a Maryland corporation.

 

“Insolvency Opinion” shall have the meaning set forth in Section 3.1.6 hereof.

 

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

 

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Interest Rate” shall mean 5.215 percent (5.215%) per annum.

 

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property of Borrower, and every modification, amendment or other agreement
relating to such lease, sublease, subsublease, or other agreement entered into
in connection with such lease, sublease, subsublease, or other agreement and
every guarantee of the performance and observance of the covenants, conditions
and agreements to be performed and observed by the other party thereto.

 

“Legal Requirements” shall mean, with respect to the Property, all federal,
state, county, municipal and other governmental statutes, laws, rules, orders,
regulations, ordinances,

 

5

--------------------------------------------------------------------------------


 

judgments, decrees and injunctions of Governmental Authorities affecting the
Property or any part thereof, or the construction, use, alteration or operation
thereof, or any part thereof, whether now or hereafter enacted and in force, and
all permits, licenses and authorizations and regulations relating thereto, and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to the
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.

 

“Lender” shall mean KeyBank National Association, together with its successors
and assigns.

 

“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

 

“Lien” shall mean, with respect to the Property, any mortgage, deed of trust,
deed to secure debt, lien, pledge, hypothecation, assignment, security interest,
or any other encumbrance, charge or transfer of, on or affecting Borrower, the
Property, any portion thereof or any interest therein, including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

 

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases and Rents, the Environmental Indemnity, the
Assignment of Management Agreement, the Indemnity Agreement and all other
documents executed and/or delivered in connection with the Loan.

 

“Major Tenant” shall mean any tenant (i) leasing more than 10,000 square feet of
the Property or (ii) whose Rents comprise 25% or more of the effective gross
income (as determined by Lender) of the Property.

 

“Management Agreement” shall mean, with respect to the Property, the management
agreement entered into by and between Borrower and the Manager, pursuant to
which the Manager is to provide management and other services with respect to
the Property.

 

“Manager” shall mean Inland Southwest Management LLC, a Delaware limited
liability company.

 

“Maturity Date” shall mean January 1, 2010, or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan

 

6

--------------------------------------------------------------------------------


 

Documents, under the laws of such state or states whose laws are held by any
court of competent jurisdiction to govern the interest rate provisions of the
Loan.

 

“Monthly Debt Service Payment Amount” shall mean an amount equal to $ 99,085.00

 

“Mortgage” shall mean, with respect to the Property, that certain first priority
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, dated the date hereof, executed and delivered by Borrower as security
for the Loan and encumbering the Property, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Net Cash Flow” for any period shall mean the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.

 

“Net Cash Flow After Debt Service” for any period shall mean the amount obtained
by subtracting Debt Service for such period from Net Cash Flow for such period.

 

“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.11(b)
hereof.

 

“Net Operating Income” shall mean the amount obtained by subtracting from Gross
Income from Operations (i) Operating Expenses, and (ii) a vacancy allowance
equal to the greater of (x) market vacancy (as reasonably determined by Lender),
less actual vacancy, and (y) underwritten vacancy of 11.6%, less actual vacancy.
Notwithstanding the foregoing, if actual vacancy exceeds market vacancy and
underwritten vacancy, then there shall be no adjustment for a vacancy allowance.

 

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

 

“Note” shall mean that certain Promissory Note of even date herewith in the
principal amount of TWENTY-TWO MILLION EIGHT HUNDRED THOUSAND AND NO/100 DOLLARS
($22,800,000.00), made by Borrower in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Officers’ Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of the Sole Member.

 

“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with accounting principles reasonably acceptable to Lender,
consistently applied, of whatever kind relating to the operation, maintenance
and management of the Property that are incurred on a regular monthly or other
periodic basis, including without limitation, utilities, ordinary repairs and
maintenance, insurance, license fees, property taxes and assessments,
advertising expenses, management fees, payroll and related taxes, computer
processing charges,

 

7

--------------------------------------------------------------------------------


 

operational equipment or other lease payments as approved by Lender, and other
similar costs, but excluding depreciation, Debt Service, Capital Expenditures
and contributions to the Reserve Funds.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.

 

“Other Contract Funds” shall mean any payment due to Borrower under any of the
agreements described on Schedule X.

 

“Payment Date” shall mean the first (1st) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
succeeding Business Day.

 

“Permitted Encumbrances” shall mean, with respect to the Property, collectively,
(a) the Liens and security interests created by the Loan Documents, (b) all
Liens, encumbrances and other matters disclosed in the Title Insurance Policies
relating to the Property or any part thereof, (c) Liens, if any, for Taxes
imposed by any Governmental Authority not yet due or delinquent, and (d) such
other title and survey exceptions as Lender has approved or may approve in
writing in Lender’s reasonable discretion, which Permitted Encumbrances in the
aggregate do not materially adversely affect the value or use of the Property or
Borrower’s ability to repay the Loan.

 

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:

 

(i)            obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus

 

8

--------------------------------------------------------------------------------


 

a fixed spread (if any) and must move proportionately with that index, and (D)
such investments must not be subject to liquidation prior to their maturity;

 

(ii)           Federal Housing Administration debentures;

 

(iii)          obligations of the following United States government sponsored
agencies: Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit
System (consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Student Loan Marketing Association (debt obligations), the
Financing Corp. (debt obligations), and the Resolution Funding Corp. (debt
obligations); provided, however, that the investments described in this clause
must (A) have a predetermined fixed dollar of principal due at maturity that
cannot vary or change, (B) if rated by S&P, must not have an “r” highlighter
affixed to their rating, (C) if such investments have a variable rate of
interest, such interest rate must be tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index, and (D)
such investments must not be subject to liquidation prior to their maturity;

 

(iv)          federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements with maturities of not more than
365 days of any bank, the short term obligations of which at all times are rated
in the highest short term rating category by each Rating Agency (or, if not
rated by all Rating Agencies, rated by at least one Rating Agency in the highest
short term rating category and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

 

(v)           fully Federal Deposit Insurance Corporation-insured demand and
time deposits in, or certificates of deposit of, or bankers’ acceptances issued
by, any bank or trust company, savings and loan association or savings bank, the
short term obligations of which at all times are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency in the highest short term rating category
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move

 

9

--------------------------------------------------------------------------------


 

proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

 

(vi)          debt obligations with maturities of not more than 365 days and at
all times rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities) in its highest
long-term unsecured rating category; provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(vii)         commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days and that at all times is rated by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

 

(viii)        units of taxable money market funds, which funds are regulated
investment companies, seek to maintain a constant net asset value per share and
invest solely in obligations backed by the full faith and credit of the United
States, which funds have the highest rating available from each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds or mutual funds; and

 

(ix)           any other security, obligation or investment which has been
approved as a Permitted Investment in writing by (a) Lender and (b) each Rating
Agency, as evidenced by a written confirmation that the designation of such
security, obligation or investment as a Permitted Investment will not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities by such Rating
Agency;

 

10

--------------------------------------------------------------------------------


 

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage with respect to the Property.

 

“Physical Conditions Report” shall mean, with respect to the Property, a report
prepared by a company satisfactory to Lender regarding the physical condition of
the Property, satisfactory in form and substance to Lender in its sole
discretion, which report shall, among other things, (a) confirm that the
Property and its use complies, in all material respects, with all applicable
Legal Requirements (including, without limitation, zoning, subdivision and
building laws) and (b) include a copy of a final certificate of occupancy with
respect to all Improvements on the Property.

 

“Policies” shall have the meaning specified in Section 6.1(b) hereof.

 

“Prepayment Consideration” shall have the meaning set forth in Section 2.3.1.

 

“Prepayment Rate” shall mean the bond equivalent yield (in the secondary market)
on the United States Treasury Security that as of the Prepayment Rate
Determination Date has a remaining term to maturity closest to, but not
exceeding, the remaining term to the Maturity Date, as most recently published
in the “Treasury Bonds, Notes and Bills” section in The Wall Street Journal as
of the date of the related tender of the payment. If more than one issue of
United States Treasury Securities has the remaining term to the Maturity Date
referred to above, the “Prepayment Rate” shall be the yield on the United States
Treasury Security most recently issued as of such date. If the publication of
the Prepayment Rate in The Wall Street Journal is discontinued, Lender shall
determine the Prepayment Rate on the basis of “Statistical Release H.15(519),
Selected Interest Rates,” or any successor publication, published by the Board
of Governors of the Federal Reserve System, or on the basis of such other
publication or statistical guide as Lender may reasonably select.

 

“Prepayment Rate Determination Date” shall mean the date which is five (5)
Business Days prior to the prepayment date.

 

“Property” shall mean the parcel of real property, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Mortgage, together
with all rights pertaining to such property and Improvements, as more
particularly described in the Granting Clauses of the Mortgage and referred to
therein as the “Property.”

 

11

--------------------------------------------------------------------------------


 

“Provided Information” shall have the meaning set forth in Section 9.1(a)
hereof.

 

“Purchase Contract” shall mean that certain letter agreement dated April 21,
2004, between Inland Real Estate Acquisitions, Inc., Lakepointe Towne Crossing,
L.P. (I & II), Davis Towne Crossing, L.P., PRTC Pleasant Run Town Crossing, L.P.
and MTC Mansfield Towne Crossing, L.P., as heretofore or hereafter assigned,
amended and modified.

 

“Purchase Price Adjustment” shall mean an adjustment of the purchase price with
respect to the acquisition of the Property in connection with an “Earnout
Closing” pursuant to Section 17 of the Purchase Contract.

 

“Qualifying Entity” shall have the meaning set forth in Section 5.2.13(b)
hereof.

 

“Qualifying Manager” shall mean either (a) a reputable and experienced
management organization reasonably satisfactory to Lender, which organization or
its principals possess at least ten (10) years experience in managing properties
similar in size, scope and value of the Property and which, on the date Lender
determines whether such management organization is a Qualifying Manager, manages
at least one million square feet of retail space, provided that Borrower shall
have obtained prior written confirmation from the Rating Agency that management
of the Property by such entity will not cause a downgrading, withdrawal or
qualification of the then current rating of the securities issued pursuant to
the Securitization, or (b) the fee owner of the Property, provided that such
owner possesses experience in managing and operating properties similar in size,
scope and value of the Property. Lender acknowledges that on the date hereof
Inland Southwest Management LLC shall be deemed to be a Qualifying Manager.
Lender also acknowledges that a new property management company that is an
affiliate of or under common control with Inland Southwest Management LLC also
shall be deemed a Qualifying Manager.

 

“Rating Agencies” shall mean each of Standard & Poor’s Ratings Services, a
division, of McGraw-Hill, Inc., Moody’s Investors Service, Inc. and Fitch, Inc.,
or any other nationally-recognized statistical rating agency which has been
approved by Lender.

 

“Rating Surveillance Charge” shall have the meaning set forth in Section 9.3
hereof.

 

“Relevant Leasing Threshold” shall mean, any Lease for an amount of leaseable
square footage equal to or greater than [10,000] square feet.

 

“Relevant Restoration Threshold” shall mean Three Hundred Fifty Thousand and
No/100 dollars ($350,000.00).

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

 

“Rents” shall mean, with respect to the Property, all rents, rent equivalents,
moneys payable as damages or in lieu of rent or rent equivalents, royalties
(including, without limitation, all oil and gas or other mineral royalties and
bonuses), income, receivables, receipts,

 

12

--------------------------------------------------------------------------------


 

revenues, deposits (including, without limitation, security, utility and other
deposits), accounts, cash, issues, profits, charges for services rendered, and
other consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower or its agents or employees from any and all
sources arising from or attributable to the Property, and proceeds, if any, from
business interruption or other loss of income insurance, including the Other
Contract Funds.

 

“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.

 

“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.

 

“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.3.1 hereof.

 

“Replacements” shall have the meaning set forth in Section 7.3.l(a) hereof.

 

“Required Repair Account” shall have the meaning set forth in Section 7.1.1
hereof.

 

“Required Repair Fund” shall have the meaning set forth in Section 7.1.1 hereof.

 

“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.

 

“Reserve Funds” shall mean the Tax and Insurance Escrow Fund, the Replacement
Reserve Fund, the Required Repair Fund (if any), or any other escrow fund
established by the Loan Documents.

 

“Restoration” shall have the meaning set forth in Section 6.2 hereof.

 

“Securities” shall have the meaning set forth in Section 9.1 hereof.

 

“Securities Act” shall have the meaning set forth in Section 9.2 hereof.

 

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

 

“Servicer” shall have the meaning set forth in Section 9.6 hereof.

 

“Servicing Agreement” shall have the meaning set forth in Section 9.6 hereof.

 

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

 

“Severing Documentation” shall have the meaning set forth in Section 9.7 hereof.

 

13

--------------------------------------------------------------------------------


 

“Sole Member” shall mean Inland Western Retail Real Estate Trust, Inc., a
Maryland corporation, the sole member of the sole general partner of Borrower.

 

“Special Purpose Entity” means a corporation, limited partnership, limited
liability company, or Delaware statutory trust which at all times on and after
the date hereof:

 

(i)            is organized solely for the purpose of (A) acquiring, developing,
owning, holding, selling, leasing, transferring, exchanging, managing and
operating the Property, entering into this Agreement with the Lender,
refinancing the Property in connection with a permitted repayment of the Loan,
and transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing; or (B) acting as a general partner of the limited
partnership that owns the Property, a member of the limited liability company
that owns the Property or the beneficiary or trustee of a Delaware statutory
trust that owns the Property;

 

(ii)           is not engaged and will not engage in any business unrelated to
(A) the acquisition, development, ownership, management or operation of the
Property, (B) acting as general partner of the limited partnership that owns the
Property, (C) acting as a member of the limited liability company that owns the
Property, or (D) acting as the beneficiary or trustee of a Delaware statutory
trust that owns the Property, as applicable;

 

(iii)          does not have and will not have any assets other than those
related to the Property or its partnership interest in the limited partnership,
the member interest in the limited liability company or the beneficial interest
in the Delaware statutory trust that owns the Property or acts as the general
partner, managing member or beneficiary or trustee thereof, as applicable;

 

(iv)          has not engaged, sought or consented to and will not engage in,
seek or consent to any dissolution, winding up, liquidation, consolidation,
merger, sale of all or substantially all of its assets, transfer of partnership,
membership or beneficial or trustee interests (if such entity is a general
partner in a limited partnership, a member in a limited liability company or a
beneficiary of a Delaware statutory trust) or amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation, operating agreement or trust formation and governance
documents (as applicable) with respect to the matters set forth in this
definition;

 

(v)           if such entity is a limited partnership, has as its only general
partners, Special Purpose Entities that are corporations, limited partnerships
or limited liability companies;

 

(vi)          if such entity is a corporation, has at least one (1) Independent
Director, and has not caused or allowed and will not cause or allow the board of
directors of such entity to take any action related to a bankruptcy or
insolvency proceeding or a voluntary dissolution without the unanimous
affirmative vote of 100% of the members of its board of directors, including the
Independent Director;

 

(vii)         if such entity is a limited liability company and such limited
liability company has more than one member, such limited liability company has
as its manager a

 

14

--------------------------------------------------------------------------------


 

Special Purpose Entity that is a corporation and that owns at least 1.0% (one
percent) of the equity of the limited liability company;

 

(viii)        if such entity is a limited liability company and such limited
liability company has only one member, such limited liability company (a) has
been formed under Delaware law and (b) has either a corporation or other person
or entity that shall become a member of the limited liability company upon the
dissolution or disassociation of the member, and (c) has not less than one (1)
Independent Director, and (d) will not cause or allow its board of directors to
take any action related to a bankruptcy or insolvency proceeding or a voluntary
dissolution without the unanimous affirmative vote of 100% of the members of its
board of directors, including the Independent Director;

 

(ix)           if such entity is (a) a limited liability company, has articles
of organization, a certificate of formation and/or an operating agreement, as
applicable, (b) a limited partnership, has a limited partnership agreement, (c)
a corporation, has a certificate of incorporation or articles, or (d) a Delaware
statutory trust, has organizational documents that, in each case, provide that
such entity will not: (1) dissolve, merge, liquidate, consolidate; (2) except as
permitted herein, sell all or substantially all of its assets or the assets of
the Borrower (as applicable) except as permitted herein; (3) engage in any other
business activity, or amend its organizational documents with respect to the
matters set forth in this definition without the consent of the Lender; or (4)
without the affirmative vote of all other directors of the corporation (that is
such entity or the general partner or managing or co-managing member or manager
of such entity), file a bankruptcy or insolvency petition or otherwise institute
insolvency proceedings with respect to itself or to any other entity in which it
has a direct or indirect legal or beneficial ownership interest;

 

(x)            has not entered into or been a party to, and will not enter into
or be a party to, any transaction with its partners, members, beneficiaries,
shareholders or Affiliates except (A) in the ordinary course of its business and
on terms which are intrinsically fair, commercially reasonable and are no less
favorable to it than would be obtained in a comparable arm’s-length transaction
with an unrelated third party and (B) in connection with this Agreement;

 

(xi)           is solvent and pays its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its assets as the same
become due, and is maintaining adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;

 

(xii)          has not failed and will not fail to correct any known
misunderstanding regarding the separate identity of such entity;

 

(xiii)         will file its own tax returns; provided, however, that Borrower’s
assets and income may be included in a consolidated tax return of its parent
companies if inclusion on such consolidated tax return is in compliance with
applicable law;

 

(xiv)        has maintained and will maintain its own resolutions and
agreements;

 

15

--------------------------------------------------------------------------------


 

(xv)         (a) has not commingled and will not commingle its funds or assets
with those of any other Person and (b) has not participated and will not
participate in any cash management system with any other Person, except with
respect to a custodial account maintained by the Manager on behalf of Affiliates
of Borrower and, with respect to funds in such custodial account, has separately
accounted, and will continue to separately account for, each item of income and
expense applicable to the Property and Borrower;

 

(xvi)        has held and will hold its assets in its own name;

 

(xvii)       has conducted and will conduct its business in its name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower;

 

(xviii)      has maintained and will maintain its balance sheets, operating
statements and other entity documents separate from any other Person and has not
permitted and will not permit its assets to be listed as assets on the financial
statement of any other entity except as required or permitted by accounting
principles reasonably acceptable to Lender, consistently applied; provided,
however, that (i) any such consolidated financial statement shall contain a note
indicating that it maintains separate balance sheets and operating statements
for the Borrower and the Property, or (ii) if such Person is controlled by
Inland Western Retail Real Estate Trust, Inc., then such Person may be included
in the consolidated financial statement of Inland Western Retail Real Estate
Trust, Inc. provided such consolidated financial statement contains a note
indicating that it maintains separate financial records for each Person
controlled by Inland Western Retail Real Estate Trust, Inc.;

 

(xix)         has a sufficient number of employees in light of its contemplated
business operations, which may be none;

 

(xx)          has observed and will observe all partnership, corporate, limited
liability company or Delaware business trust formalities, as applicable;

 

(xxi)         has and will have no Indebtedness (including loans (whether or not
such loans are evidenced by a written agreement) between Borrower and any
Affiliates of Borrower and relating to the management of funds in the custodial
account maintained by the Manager) other than (i) the Loan, (ii) liabilities
incurred in the ordinary course of business relating to the ownership and
operation of the Property and the routine administration of Borrower, which
liabilities are not more than sixty (60) days past the date incurred (unless
disputed in accordance with applicable law), are not evidenced by a note and are
paid when due, and which amounts are normal and reasonable under the
circumstances, and (iii) such other liabilities that are permitted pursuant to
this Agreement;

 

(xxii)        has not and will not assume or guarantee or become obligated for
the debts of any other Person or hold out its credit as being available to
satisfy the obligations of any other Person except as permitted pursuant to this
Agreement;

 

(xxiii)       has not and will not acquire obligations or securities of its
partners, members or shareholders or any other Affiliate;

 

16

--------------------------------------------------------------------------------


 

(xxiv)       has allocated and will allocate fairly and reasonably any overhead
expenses that are shared with any Affiliate, including, but not limited to,
paying for shared office space and services performed by any employee of an
affiliate;

 

(xxv)        has not maintained or used, and will not maintain or use, invoices
and checks bearing the name of any other Person, provided, however, that
Manager, on behalf of such Person, may maintain and use invoices and checks
bearing Manager’s name;

 

(xxvi)       has not pledged and will not pledge its assets for the benefit of
any other Person except as permitted or required pursuant to this Agreement;

 

(xxvii)      has held itself out and identified itself and will hold itself out
and identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person, except for services
rendered by Manager under the Management Agreement, so long as Manager holds
itself out as an agent of the Borrower;

 

(xxviii)     has maintained and will maintain its assets in such a manner that
it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

 

(xxix)       has not made and will not make loans to any Person or hold evidence
of indebtedness issued by any other person or entity (other than cash and
investment-grade securities issued by an entity that is not an Affiliate of or
subject to common ownership with such entity);

 

(xxx)        has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;

 

(xxxi)       has not entered into or been a party to, and will not enter into or
be a party to, any transaction with its partners, members, shareholders or
Affiliates except (A) in the ordinary course of its business and on terms which
are intrinsically fair, commercially reasonable and are no less favorable to it
than would be obtained in a comparable arm’s-length transaction with an
unrelated third party and (B) in connection with this Agreement;

 

(xxxii)      does not and will not have any of its obligations guaranteed by any
Affiliate except as otherwise required in the Loan Documents; and

 

(xxxiii)     has complied and will comply with all of the terms and provisions
contained in its organizational documents. The statement of facts contained in
its organizational documents are true and correct and will remain true and
correct.

 

“State” shall mean, with respect to the Property, the State or Commonwealth in
which the Property or any part thereof is located.

 

17

--------------------------------------------------------------------------------


 

“Survey” shall mean a survey of the Property in question prepared by a surveyor
licensed in the State and satisfactory to Lender and the company or companies
issuing the Title Insurance Policies, and containing a certification of such
surveyor satisfactory to Lender.

 

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof regardless of whether the funds held therein are held by Lender for the
payment of Taxes or Insurance Premiums or both.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or any part thereof.

 

“Tenant” shall mean any person or entity with a possessory right to all or any
part of the Property pursuant to a Lease or other written agreement.

 

“Terrorism Insurance Guarantor” shall have the meaning set forth in Section 6.1
hereof.

 

“Title Insurance Policies” shall mean, with respect to the Property, one or more
mortgagee title insurance policies in the form (acceptable to Lender)
promulgated by the state Board of Insurance issued with respect to the Property
and insuring the lien of the Mortgage encumbering the Property.

 

“Transferee” shall have the meaning set forth in Section 5.2.13 hereof.

 

“Trustee” shall have the meaning set forth in the Mortgage.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the applicable State in which the Property is located.

 

“U.S. Obligations” shall mean direct non-callable obligations of the United
States of America as defined in Section 2(a)(16) of the Investment Company Act
as amended (15 USC 80a-1) stated in REMIC Section 1.86 OG-2(a)(8).

 

Section 1.2             Principles of Construction. All references to sections
and schedules are to sections and schedules in or to this Agreement unless
otherwise specified. All uses of the word “including” shall mean “including,
without limitation” unless the context shall indicate otherwise. Unless
otherwise specified, the words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. Unless otherwise
specified, all meanings attributed to defined terms herein shall be equally
applicable to both the singular and plural forms of the terms so defined.

 

18

--------------------------------------------------------------------------------


 

ARTICLE II

 

GENERAL TERMS

 

Section 2.1             Loan Commitment; Disbursement to Borrower.

 

2.1.1        The Loan. Subject to and upon the terms and conditions set forth
herein, Lender hereby agrees to make and Borrower hereby agrees to accept the
Loan on the Closing Date.

 

2.1.2        Disbursement to Borrower.  Borrower may request and receive only
one borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed.

 

2.1.3        The Note, Mortgage and Loan Documents. The Loan shall be evidenced
by the Note and secured by the Mortgage, the Assignment of Leases and the other
Loan Documents.

 

2.1.4        Use of Proceeds. Borrower shall use the proceeds of the Loan to (a)
repay and discharge any existing loans relating to the Property, (b) pay all
past-due Basic Carrying Costs, if any, in respect of the Property, (c) make
deposits into the Reserve Funds on the Closing Date in the amounts provided
herein, (d) pay costs and expenses incurred in connection with the Closing of
the Loan, as approved by Lender, (e) fund any working capital requirements of
the Property, and (f) distribute the balance, if any, to Borrower.

 

Section 2.2             Interest; Loan Payments: Late Payment Charge.

 

2.2.1        Interest Generally.   Interest on the outstanding principal balance
of the Loan shall accrue from the Closing Date to but excluding the Maturity
Date at the Interest Rate.

 

2.2.2        Interest Calculation.  Interest on the outstanding principal
balance of the Loan shall be calculated on the basis of a three hundred sixty
(360) day year comprised of twelve (12) months of thirty (30) days each, except
that interest due and payable for a period of less than a full month shall be
calculated by multiplying the actual number of days elapsed in the period for
which the calculation is being made by a daily rate based on a three hundred
sixty (360) day year.

 

2.2.3        Payments Generally.   Borrower shall pay to Lender (a) on the
Closing Date, an amount equal to interest only on the outstanding principal
balance of the Loan from the Closing Date up to but not including the first
Payment Date following the Closing Date, and (b) on February 1, 2005 and each
Payment Date thereafter up to but not including the Maturity Date, the Monthly
Debt Service Payment Amount which is an amount equal to the interest on the
outstanding principal amount of the Loan for the prior calendar month,
calculated as set forth herein, which payments shall be applied to accrued and
unpaid interest at the Interest Rate.

 

2.2.4        Intentionally Deleted.

 

2.2.5        Payment on Maturity Date. Borrower shall pay to Lender on the
Maturity Date the outstanding principal balance of the Loan, all accrued and
unpaid interest and all other amounts due hereunder and under the Note, the
Mortgage and other the Loan Documents.

 

2.2.6        Payments after Default. Upon the occurrence and during the
continuance of an Event of Default, interest on the outstanding principal
balance of the Loan and, to the extent permitted by law, overdue interest and
other amounts due in respect of the Loan, shall

 

19

--------------------------------------------------------------------------------


 

accrue at the Default Rate, calculated from the date such payment was due
without regard to any grace or cure periods contained herein. Interest at the
Default Rate shall be computed from the occurrence of the Event of Default until
the earlier of (i) the cure of such Event of Default in a manner reasonably
satisfactory to Lender or (ii) the actual receipt and collection of the Debt (or
that portion thereof that is then due). To the extent permitted by applicable
law, interest at the Default Rate shall be added to the Debt, shall itself
accrue interest at the same rate as the Loan and shall be secured by the
Mortgage.  This paragraph shall not be construed as an agreement or privilege to
extend the date of the payment of the Debt, nor as a waiver of any other right
or remedy accruing to Lender by reason of the occurrence of any Event of Default
and Lender retains its rights under the Note and this Agreement to accelerate
and to continue to demand payment of the Debt upon the happening and continuance
of any Event of Default.

 

2.2.7        Late Payment Charge.   If any principal, interest or any other sums
due under the Loan Documents is not paid by Borrower on or prior to the date
which is five (5) days after the date it is due, Borrower shall pay to Lender
upon demand an amount equal to the lesser of five percent (5%) of such unpaid
sum or the maximum amount permitted by applicable law in order to defray the
expense incurred by Lender in handling and processing such delinquent payment
and to compensate Lender for the loss of the use of such delinquent payment. Any
such amount shall be secured by the Mortgage and the other Loan Documents to the
extent permitted by applicable law.  The foregoing late payment charge shall not
apply to the payment of all outstanding principal, interest and other sums due
on the Maturity Date.

 

2.2.8        Usury Savings.   The provisions of Section 4 of the Note are hereby
incorporated by reference into this Agreement to the same extent and with the
same force as if fully set forth herein.

 

Section 2.3             Prepayments.

 

2.3.1        Voluntary Prepayments.

 

(a)           Borrower may at any time prior to the Maturity Date, provided it
has given Lender prior written notice in accordance with the terms of this
Agreement, prepay the unpaid principal balance of the Loan in whole, but not in
part, by paying, together with the amount to be prepaid, (i) interest accrued
and unpaid on the portion of the principal balance of the Loan being prepaid to
and including the date of prepayment, (ii) unless prepayment is tendered on a
Payment Date, an amount equal to the interest that would have accrued on the
amount being prepaid after the date of prepayment through and including the next
Payment Date had the prepayment not been made (which amount shall constitute
additional consideration for the prepayment), (iii) all other sums then due
under this Agreement, the Note, the Mortgage and the other Loan Documents, and
(iv) a prepayment consideration (the “Prepayment Consideration”) equal to the
greater of (A) one percent (1%) of the principal balance of the Loan being
prepaid or (B) the excess, if any, of (1) the sum of the present values of all
then-scheduled payments of principal and interest under this Agreement
including, but not limited to, principal and interest on the Maturity Date (with
each such payment discounted to its present value at the date of prepayment at
the rate which, when compounded monthly, is equivalent to the Prepayment Rate),
over (2) the principal amount of the Loan being prepaid. Lender shall notify
Borrower of the amount and the basis of determination of the required prepayment
consideration.

 

20

--------------------------------------------------------------------------------


 

(b)           Notwithstanding anything in paragraph (a) of this Section to the
contrary, on the Payment Date that is three months prior to the Maturity Date,
and on each day thereafter through the Maturity Date, Borrower may, at its
option, prepay the Debt without payment of any Prepayment Consideration;
provided, however, if such prepayment is not paid on a regularly scheduled
Payment Date, the Debt shall include interest that would have accrued on such
prepayment through and including the day immediately preceding the next
regularly scheduled Payment Date.  Borrower’s right to prepay any portion of the
principal balance of the Loan shall be subject to (i) Borrower’s submission of a
notice to Lender setting forth the amount to be prepaid and the projected date
of prepayment, which date shall be no less than thirty (30) days from the date
of such notice, and (ii) Borrower’s actual payment to Lender of the amount to be
prepaid as set forth in such notice on the projected date set forth in such
notice or any day following such projected date occurring in the same calendar
month as such projected date.

 

2.3.2        Mandatory Prepayments.  On the next occurring Payment Date
following the date on which Borrower actually receives any Net Proceeds, if
Lender is not obligated to make such Net Proceeds available to Borrower pursuant
to this Agreement for the restoration of the Property, Borrower shall, at
Lender’s option, prepay the outstanding principal balance of the Note in an
amount equal to one hundred percent (100%) of such Net Proceeds. No Prepayment
Consideration shall be due in connection with any prepayment made pursuant to
this Section 2.3.2.  Any partial prepayment under this Section shall be applied
to the last payments of principal due under the Loan.

 

2.3.3        Prepayments after Default. Following an Event of Default, if
Borrower or anyone on Borrower’s behalf makes a tender of payment of all or any
portion of the Debt at any time prior to a foreclosure sale (including a sale
under the power of sale under the Mortgage), or during any redemption period
after foreclosure, (i) the tender of payment shall constitute an evasion of
Borrower’s obligation to pay any Prepayment Consideration due under this
Agreement and such payment shall, therefore, to the maximum extent permitted by
law, include a premium equal to the Prepayment Consideration that would have
been payable on the date of such tender had the Loan not been so accelerated, or
(ii) if at the time of such tender a prepayment of the principal amount of the
Loan would have been prohibited under this Agreement had the principal amount of
the Loan not been so accelerated, the tender of payment shall constitute an
evasion of such prepayment prohibition and shall, therefore, to the maximum
extent permitted by law, include an amount equal to the greater of (i) 1% of the
then principal amount of the Loan (or the relevant portion thereof being
prepaid) and (ii) an amount equal to the excess of (A) the sum of the present
values of a series of payments payable at the times and in the amounts equal to
the payments of principal and interest (including, but not limited to the
principal and interest payable on the Maturity Date) which would have been
scheduled to be payable after the date of such tender under this Agreement had
the Loan (or the relevant portion thereof) not been accelerated, with each such
payment discounted to its present value at the date of such tender at the rate
which when compounded monthly is equivalent to the Prepayment Rate, over (B) the
then principal amount of the Loan.

 

Section 2.4             Intentionally Omitted.

 

Section 2.5             Release of Property.   Except as set forth in this
Section 2.5, no repayment or prepayment of all or any portion of the Note shall
cause, give rise to a right to

 

21

--------------------------------------------------------------------------------


 

require, or otherwise result in, the release of any Lien of the Mortgage on the
Property. If Borrower has elected to prepay the entire amount of the Loan
pursuant to Section 2.3.1 and the requirements of this Section 2.5 have been
satisfied, the Property shall be released from the Lien of the Mortgage.

 

2.5.1        Release on Payment in Full. Lender shall, upon the written request
and at the expense of Borrower, upon payment in full of all principal and
interest on the Loan and all other amounts due and payable under the Loan
Documents in accordance with the terms and provisions of the Note and this Loan
Agreement, release the Lien of the Mortgage on the Property not theretofore
released.

 

Section 2.6             Manner of Making Payments.

 

2.6.1        Making of Payments. Each payment by Borrower hereunder or under the
Note shall be made in funds settled through the New York Clearing House
Interbank Payments System or other funds immediately available to Lender by 1:00
p.m., New York City time, on the date such payment is due, to Lender by deposit
to such account as Lender may designate by written notice to Borrower. Whenever
any payment hereunder or under the Note shall be stated to be due on a day which
is not a Business Day, such payment shall be made on the next succeeding
Business Day.

 

2.6.2        No Deductions, Etc. All payments made by Borrower hereunder or
under the Note or the other Loan Documents shall be made irrespective of, and
without any deduction for, any setoff, defense or counterclaims.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

Section 3.1             Conditions Precedent to Closing. The obligation of
Lender to make the Loan hereunder is subject to the fulfillment by Borrower or
waiver by Lender of the following conditions precedent no later than the Closing
Date:

 

3.1.1        Representations and Warranties; Compliance with Conditions.    The
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date,
and no Default or an Event of Default shall have occurred and be continuing; and
Borrower shall be in compliance in all material respects with all terms and
conditions set forth in this Agreement and in each other Loan Document on its
part to be observed or performed.

 

3.1.2        Loan Agreement and Note.   Lender shall have received a copy of
this Agreement and the Note, in each case, duly executed and delivered on behalf
of Borrower.

 

3.1.3        Delivery of Loan Documents; Title Insurance; Reports; Leases, Etc.

 

(a)           Mortgage, Assignment of Leases and other Loan Documents. Lender
shall have received from Borrower fully executed and acknowledged counterparts
of the

 

22

--------------------------------------------------------------------------------


 

Mortgage and the Assignment of Leases and evidence that counterparts of the
Mortgage and Assignment of Leases have been delivered to the title company for
recording, in the reasonable judgment of Lender, so as to effectively create
upon such recording valid and enforceable Liens upon the Property, of the
requisite priority, in favor of Lender (or such trustee as may be required under
local law), subject only to the Permitted Encumbrances and such other Liens as
are permitted pursuant to the Loan Documents. Lender shall have also received
from Borrower fully executed counterparts of the Assignment of Management
Agreement and the other Loan Documents.

 

(b)           Title Insurance.  Lender shall have received a Title Insurance
Policy issued by a title company acceptable to Lender and dated as of the
Closing Date.  Such Title Insurance Policy shall (i) provide coverage in an
amount equal to the principal amount of the Loan together with, if applicable, a
“tie-in” or similar endorsement, (ii) insure Lender that the Mortgage creates a
valid lien on the Property encumbered thereby of the requisite priority, free
and clear of all exceptions from coverage other than Permitted Encumbrances and
standard exceptions and exclusions from coverage (as modified by the terms of
any endorsements), (iii) contain such endorsements and affirmative coverages as
are available in the State and Lender may reasonably request, and (iv) name
Lender, its successors and assigns, as the insured.  The Title Insurance Policy
shall be assignable without cost to Lender.  Lender also shall have received
evidence that all premiums in respect of such Title Insurance Policy have been
paid.

 

(c)           Survey.   Lender shall have received a title survey for the
Property, certified to the title company and Lender and their successors and
assigns, in form and content satisfactory to Lender and prepared by a
professional and properly licensed land surveyor satisfactory to Lender in
accordance with the most recent Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys.  The following additional items from the list of
“Optional Survey Responsibilities and Specifications” (Table A) should be added
to each survey: 2, 3, 4, 6, 8, 9, 10, 11 and 13.  The survey shall reflect the
same legal description contained in the Title Insurance Policy relating to the
Property referred to in clause (ii) above and shall include, among other things,
a legal description of the real property comprising part of such Property
reasonably satisfactory to Lender. The surveyor’s seal shall be affixed to each
survey and the surveyor shall provide a certification for each survey in form
and substance acceptable to Lender.

 

(d)           Insurance.  Lender shall have received valid certificates of
insurance for the policies of insurance required hereunder, satisfactory to
Lender in its sole discretion, and evidence of the payment of all premiums
payable for the existing policy period.

 

(e)           Environmental Reports.    Lender shall have received an
environmental report in respect of the Property, in each case reasonably
satisfactory to Lender.

 

(f)            Zoning.   With respect to the Property, Lender shall have
received, at Lender’s option, (i) letters, if available, or other evidence with
respect to the Property from the appropriate municipal authorities (or other
Persons) concerning applicable zoning and building laws, or (ii)  other evidence
of zoning compliance, in each case in substance reasonably satisfactory to
Lender.

 

23

--------------------------------------------------------------------------------


 

(g)           Encumbrances. Borrower shall have taken or caused to be taken such
actions in such a manner so that Lender has a valid and perfected first Lien on
the Property as of the Closing Date with respect to the Mortgage on the
Property, subject only to applicable Permitted Encumbrances and such other Liens
as are permitted pursuant to the Loan Documents, and Lender shall have received
satisfactory evidence thereof.

 

3.1.4        Related Documents. Each additional document not specifically
referenced herein, but relating to the transactions contemplated herein, shall
have been duly authorized, executed and delivered by all parties thereto and
Lender shall have received and approved certified copies thereof.

 

3.1.5        Delivery of Organizational Documents.   On or before the Closing
Date, Borrower shall deliver or cause to be delivered to Lender copies certified
by Borrower of all organizational documentation related to Borrower and/or the
formation, structure, existence, good standing and/or qualification to do
business, as Lender may request in its sole discretion, including, without
limitation, good standing certificates, qualifications to do business in the
appropriate jurisdictions, resolutions authorizing the entering into of the Loan
and incumbency certificates as may be requested by Lender.

 

3.1.6        Opinions of Borrower’s Counsel. Lender shall have received opinions
of Borrower’s counsel with respect to (a) non-consolidation issues (“Insolvency
Opinion”) and (b) due execution, authority, enforceability of the Loan Documents
and such other matters as Lender may reasonably require, all such opinions in
form, scope and substance reasonably satisfactory to Lender and Lender’s counsel
in their reasonable discretion.

 

3.1.7        Budget. Borrower shall have delivered, and Lender shall have
approved, the Annual Budget for the current Fiscal Year.

 

3.1.8        Basic Carrying Costs. Borrower shall have paid all Basic Carrying
Costs relating to the Property which are in arrears, including without
limitation, (a) accrued but unpaid insurance premiums relating to the Property,
(b) currently due and payable Taxes (including any in arrears) relating to the
Property, and (c) currently due Other Charges relating to the Property, which
amounts shall be funded with proceeds of the Loan.

 

3.1.9        Completion of Proceedings. All organizational proceedings taken or
to be taken in connection with the transactions contemplated by this Agreement
and other Loan Documents and all documents incidental thereto shall be
reasonably satisfactory in form and substance to Lender, and Lender shall have
received all such counterpart originals or certified copies of such documents as
Lender may reasonably request.

 

3.1.10      Payments.   All payments, deposits or escrows required to be made or
established by Borrower under this Agreement, the Note and the other Loan
Documents on or before the Closing Date shall have been paid.

 

3.1.11      Tenant Estoppels.   (a) Lender shall have received an executed
tenant estoppel letter, which shall be in form and substance satisfactory to
Lender, from each Major Tenant, and (b) Borrower shall exercise reasonable
commercial efforts to deliver estoppel letters from Tenants occupying not less
than seventy percent (70%), disregarding the area leased by

 

24

--------------------------------------------------------------------------------


 

Major Tenants of the remaining gross leasable area of the Property; provided,
however, that, in the event that Borrower is unable to deliver some or all of
the estoppels described in clause (b) of this Section 3.1.11, Lender agrees that
the requirement to deliver such letters to Lender shall be waived by Lender as a
condition precedent to the closing of the Loan so long as Borrower delivers on
or before the Closing Date, a certificate executed by Borrower with respect to
all applicable leases which shall be in substantially the same form and contain
the same terms as set forth in Lender’s standard form of estoppel certificate.

 

3.1.12      Transaction Costs. Borrower shall have paid or reimbursed Lender for
all title insurance premiums, recording and filing fees, costs of environmental
reports, Physical Conditions Reports, appraisals and other reports, the fees and
costs of Lender’s counsel and all other third party out-of-pocket expenses
incurred in connection with the origination of the Loan.

 

3.1.13      Material Adverse Change.   There shall have been no material adverse
change in the financial condition or business condition of Borrower, any Major
Tenant or the Property since the date of the most recent financial statements
delivered to Lender. The income and expenses of the Property, the occupancy
leases thereof, and all other features of the transaction shall be as
represented to Lender without material adverse change. Neither Borrower nor any
of its constituent Persons nor any Major Tenant shall be the subject of any
bankruptcy, reorganization, or insolvency proceeding.

 

3.1.14      Leases and Rent Roll.   Lender shall have received copies of all
tenant leases, certified copies of any tenant leases as requested by Lender and
certified copies of all ground leases affecting the Property.  Lender shall have
received a current certified rent roll of the Property, reasonably satisfactory
in form and substance to Lender.

 

3.1.15      Subordination and Attornment.  Lender shall have received
appropriate instruments acceptable to Lender in its commercially reasonable
discretion subordinating the Leases of each of the Major Tenants and other
Leases of record prior to the Mortgage and including an agreement by such
Tenants to attorn to Lender in the event of a foreclosure or delivery of a deed
in lieu thereof.

 

3.1.16      Tax Lot. Lender shall have received evidence that the Property
constitutes one (1) or more separate tax lots, which evidence shall be
reasonably satisfactory in form and substance to Lender.

 

3.1.17      Physical Conditions Reports.     Lender shall have received Physical
Conditions Reports with respect to the Property, which reports shall be
reasonably satisfactory in form and substance to Lender.

 

3.1.18      Management Agreement.  Lender shall have received a certified copy
of the Management Agreement with respect to the Property which shall be
satisfactory in form and substance to Lender.

 

3.1.19      Appraisal. Lender shall have received an appraisal of the Property,
which shall be satisfactory in form and substance to Lender.

 

25

--------------------------------------------------------------------------------


 

3.1.20      Financial Statements. Lender shall have received (a) a balance sheet
with respect to the Property for the two most recent Fiscal Years and statements
of income and statements of cash flows with respect to the Property for the
three most recent Fiscal Years, each in form and substance reasonably
satisfactory to Lender or (b) such other financial statements relating to the
ownership and operation of the Property, in form and substance reasonably
satisfactory to Lender.

 

3.1.21      Further Documents.  Lender or its counsel shall have received such
other and further approvals, opinions, documents and information as Lender or
its counsel may have reasonably requested including the Loan Documents in form
and substance reasonably satisfactory to Lender and its counsel.

 

3.1.22      Environmental Insurance.   If required by Lender, Borrower shall
have obtained a secured creditor environmental insurance policy with respect to
the Property, which shall be in form and substance satisfactory to Lender. Any
such policy shall have a term not less than the term of the Loan. Borrower shall
have provided to Lender evidence that the premiums for such policy has been paid
in full.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1             Borrower Representations. Borrower represents and
warrants as of the date hereof and as of the Closing Date that:

 

4.1.1        Organization.  Borrower has been duly organized and is validly
existing and in good standing with requisite power and authority to own the
Property and to transact the businesses in which it is now engaged. Borrower is
duly qualified to do business and is in good standing in each jurisdiction where
it is required to be so qualified in connection with the Property, businesses
and operations.  Borrower possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to own the
Property and to transact the businesses in which it is now engaged, and the sole
business of Borrower is the ownership, management and operation of the Property.

 

4.1.2        Proceedings.   Borrower has taken all necessary action to authorize
the execution, delivery and performance of this Agreement and the other Loan
Documents.  This Agreement and such other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

4.1.3        No Conflicts. The execution, delivery and performance of this
Agreement and the other Loan Documents by Borrower will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance (other than pursuant to the Loan Documents) upon any of the

 

26

--------------------------------------------------------------------------------


 

property or assets of Borrower pursuant to the terms of any indenture, mortgage,
deed of trust, loan agreement, partnership agreement or other agreement or
instrument to which Borrower is a party or by which any of Borrower’s property
or assets is subject, nor will such action result in any violation of the
provisions of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over Borrower or any of
Borrower’s properties or assets, and any consent, approval, authorization,
order, registration or qualification of or with any court or any such regulatory
authority or other governmental agency or body required for the execution,
delivery and performance by Borrower of this Agreement or any other Loan
Documents has been obtained and is in full force and effect.

 

4.1.4        Litigation.    To Borrower’s knowledge, there are no actions, suits
or proceedings at law or in equity by or before any Governmental Authority or
other agency now pending or threatened against or affecting Borrower or the
Property, which actions, suits or proceedings, if determined against Borrower or
the Property, might materially adversely affect the condition (financial or
otherwise) or business of Borrower or the condition or ownership of the
Property.

 

4.1.5        Agreements.    Except such instruments and agreements set forth as
Permitted Encumbrances in the Title Insurance Policy, Borrower is not a party to
any agreement or instrument or subject to any restriction which might materially
and adversely affect Borrower or the Property, or Borrower’s business,
properties or assets, operations or condition, financial or otherwise. To
Borrower’s knowledge, Borrower is not in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party or by
which Borrower or the Property are bound.  Borrower has no material financial
obligation under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which Borrower is a party or by which Borrower or the
Property is otherwise bound, other than (a) obligations incurred in the ordinary
course of the operation of the Property and (b) obligations under the Loan
Documents.

 

4.1.6        Title.   Borrower has good and indefeasible fee simple title to the
real property comprising part of the Property and good title to the balance of
the Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents. The Mortgage, when properly
recorded in the appropriate records, together with any Uniform Commercial Code
financing statements required to be filed in connection therewith, will create
(a) a valid, perfected lien on the Property, subject only to Permitted
Encumbrances and the Liens created by the Loan Documents and (b) perfected
security interests in and to, and perfected collateral assignment of, all
personalty (including the Leases), all in accordance with the terms thereof, in
each case subject only to any applicable Permitted Encumbrances, such other
Liens as are permitted pursuant to the Loan Documents and the Liens created by
the Loan Documents. There are no claims for payment for work, labor or materials
affecting the Property which are due and unpaid under the contracts pursuant to
which such work or labor was performed or materials provided which are or may
become a lien prior to, or of equal priority with, the Liens created by the Loan
Documents.

 

27

--------------------------------------------------------------------------------


 

4.1.7        Solvency; No Bankruptcy Filing. Borrower (a) has not entered into
the transaction or executed the Note, this Agreement or any other Loan Documents
with the actual intent to hinder, delay or defraud any creditor and (b) received
reasonably equivalent value in exchange for its obligations under such Loan
Documents.  Giving effect to the Loan, the fair saleable value of Borrower’s
assets exceeds and will, immediately following the making of the Loan, exceed
Borrower’s total liabilities, including, without limitation, subordinated,
unliquidated, disputed and contingent liabilities. The fair saleable value of
Borrower’s assets is and will, immediately following the making of the Loan, be
greater than Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities on its debts as such debts become absolute and
matured. Borrower’s assets do not and, immediately following the making of the
Loan will not, constitute unreasonably small capital to carry out its business
as conducted or as proposed to be conducted. Borrower does not intend to, and
does not believe that it will, incur debt and liabilities (including contingent
liabilities and other commitments) beyond its ability to pay such debt and
liabilities as they mature (taking into account the timing and amounts of cash
to be received by Borrower and the amounts to be payable on or in respect of
obligations of Borrower). Except as expressly disclosed to Lender in writing, no
petition in bankruptcy has been filed against Borrower, or to the best of
Borrower’s knowledge, any constituent Person in the last seven (7) years, and
neither Borrower, nor to the best of Borrower’s knowledge, any constituent
Person in the last seven (7) years has ever made an assignment for the benefit
of creditors or taken advantage of any insolvency act for the benefit of
debtors. Neither Borrower nor any of its constituent Persons are contemplating
either the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of all or a major portion of Borrower’s
assets or property, and Borrower has no knowledge of any Person contemplating
the filing of any such petition against it or such constituent Persons.

 

4.1.8        Full and Accurate Disclosure. To Borrower’s knowledge, no statement
of fact made by Borrower in this Agreement or in any of the other Loan Documents
contains any untrue statement of a material fact or omits to state any material
fact necessary to make statements contained herein or therein not misleading.
There is no material fact presently known to Borrower which has not been
disclosed to Lender which adversely affects, nor as far as Borrower can foresee,
might adversely affect, the Property or the business, operations or condition
(financial or otherwise) of Borrower.

 

4.1.9        No Plan Assets. Borrower is not an “employee benefit plan,” as
defined in Section 3(3) of ERISA, subject to Title I of ERISA, and none of the
assets of Borrower constitutes or will constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Section 2510.3-101. In addition, (a)
Borrower is not a “governmental plan” within the meaning of Section 3(32) of
ERISA and (b) transactions by or with Borrower are not subject to state statutes
regulating investment of, and fiduciary obligations with respect to,
governmental plans similar to the provisions of Section 406 of ERISA or Section
4975 of the Code currently in effect, which prohibit or otherwise restrict the
transactions contemplated by this Loan Agreement.

 

4.1.10      Compliance.  To Borrower’s knowledge, Borrower and the Property and
the use thereof comply in all material respects with all applicable Legal
Requirements, including, without limitation, building and zoning ordinances and
codes.  Borrower is not in default or violation of any order, writ, injunction,
decree or demand of any Governmental Authority. There

 

28

--------------------------------------------------------------------------------


 

has not been committed by Borrower or, to Borrower’s knowledge, any other Person
in occupancy of or involved with the operation or use of the Property any act or
omission affording the federal government or any other Governmental Authority
the right of forfeiture as against the Property or any part thereof or any
monies paid in performance of Borrower’s obligations under any of the Loan
Documents.

 

4.1.11      Financial Information.   All financial data, including, without
limitation, the statements of cash flow and income and operating expense, that
have been delivered to Lender in respect of the Property (i) are to the best of
Borrower’s knowledge, true, complete and correct in all material respects, (ii)
accurately represent the financial condition of the Property as of the date of
such reports, and (iii) to the extent prepared or audited by an independent
certified public accounting firm, have been prepared in accordance with
accounting principles reasonably acceptable to Lender, consistently applied
throughout the periods covered, except as disclosed therein; provided, however,
that if any financial data is delivered to Lender by any Person other than
Borrower, Indemnitor or any of their Affiliates, or if such financial data has
been prepared by or at the direction of any Person other than Borrower,
Indemnitor or any of their Affiliates, then the foregoing representations with
respect to such financial data shall be to the best of Borrower’s knowledge,
after due inquiry.  Borrower does not have any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower
and reasonably likely to have a materially adverse effect on the Property or the
operation thereof as retail shopping centers, except as referred to or reflected
in said financial statements.  Since the date of such financial statements,
there has been no materially adverse change in the financial condition,
operations or business of Borrower from that set forth in said financial
statements.

 

4.1.12      Condemnation.   No Condemnation or other proceeding has been
commenced or, to Borrower’s knowledge, is contemplated with respect to all or
any portion of the Property or for the relocation of roadways providing access
to the Property.

 

4.1.13      Federal Reserve Regulations. No part of the proceeds of the Loan
will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements or by the terms and conditions of this
Agreement or the other Loan Documents.

 

4.1.14      Utilities and Public Access.  The Property has rights of access to
public ways and is served by water, sewer, sanitary sewer and storm drain
facilities adequate to service the Property for its respective intended uses. 
All public utilities necessary or convenient to the full use and enjoyment of
the Property are located either in the public right-of-way abutting the Property
(which are connected so as to serve the Property without passing over other
property) or in recorded easements serving the Property and such easements are
set forth in and insured by the Title Insurance Policies.  All roads necessary
for the use of the Property for their current respective purposes have been
completed and dedicated to public use and accepted by all Governmental
Authorities.

 

29

--------------------------------------------------------------------------------


 

4.1.15      Not a Foreign Person.   Borrower is not a “foreign person” within
the meaning of §1445(f)(3) of the Code.

 

4.1.16      Separate Lots.   The Property is comprised of one (1) or more
parcels which constitute a separate tax lot or lots and does not constitute a
portion of any other tax lot not a part of the Property.

 

4.1.17      Assessments.    There are no pending, or to Borrower’s knowledge,
proposed special or other assessments for public improvements or otherwise
affecting the Property, nor are there any contemplated improvements to the
Property that may result in such special or other assessments.

 

4.1.18      Enforceability.   The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, including the defense
of usury, nor would the operation of any of the terms of the Loan Documents, or
the exercise of any right thereunder, render the Loan Documents unenforceable,
and Borrower has not asserted any right of rescission, set-off, counterclaim or
defense with respect thereto.

 

4.1.19      No Prior Assignment. There is no prior assignment of the Leases or
any portion of the Rents by Borrower or any of its predecessors in interest,
given as collateral security which is presently outstanding.

 

4.1.20      Insurance.   Borrower has obtained and has delivered to Lender
certified copies of all insurance policies reflecting the insurance coverages,
amounts and other requirements set forth in this Agreement. To the best of
Borrower’s knowledge, no claims have been made under any such policy, and no
Person, including Borrower, has done, by act or omission, anything which would
impair the coverage of any such policy.

 

4.1.21      Use of Property. The Property is used exclusively for retail
purposes and other appurtenant and related uses.

 

4.1.22      Certificate of Occupancy; Licenses.  All certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits required to be obtained by Borrower for the legal use,
occupancy and operation of the Property as a retail shopping center have been
obtained and are in full force and effect, and to the best of Borrower’s
knowledge, after due inquiry, all certifications, permits, licenses and
approvals, including without limitation, certificates of completion and
occupancy permits required to be obtained by any Person other than Borrower for
the legal use, occupancy and operation of the Property as a retail shopping
center, have been obtained and are in full force and effect (all of the
foregoing certifications, permits, licenses and approvals are collectively
referred to as the “Licenses”). Borrower shall and shall cause all other Persons
to, keep and maintain all Licenses necessary for the operation of the Property
as a retail shopping center. To Borrower’s knowledge, the use being made of the
Property is in conformity with all certificates of occupancy issued for the
Property.

 

4.1.23      Flood Zone. To the best of Borrower’s knowledge, after due inquiry,
none of the Improvements on the Property are located in an area as identified by
the Federal Emergency Management Agency as an area having special flood hazards.

 

30

--------------------------------------------------------------------------------


 

4.1.24      Physical Condition.    Except as disclosed in the Physical
Conditions Reports delivered to Lender in connecting with this Loan, to
Borrower’s knowledge, the Property, including, without limitation, all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components, are in good condition, order
and repair in all material respects; there exists no structural or other
material defects or damages in the Property, whether latent or otherwise, and
Borrower has not received notice from any insurance company or bonding company
of any defects or inadequacies in the Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.

 

4.1.25      Boundaries.  To the best of Borrower’s knowledge, after due inquiry,
all of the improvements which were included in determining the appraised value
of the Property lie wholly within the boundaries and building restriction lines
of the Property, and no improvements on adjoining properties encroach upon the
Property, and no easements or other encumbrances upon the Property encroach upon
any of the improvements, so as to affect the value or marketability of the
Property except those which are insured against by title insurance.

 

4.1.26      Leases.  The Property is not subject to any Leases other than the
Leases described on the Rent Roll attached as Schedule II hereto and made a part
hereof. To the best of Borrower’s knowledge, no Person has any possessory
interest in the Property or right to occupy the same except under and pursuant
to the provisions of the Leases. The current Leases are in full force and effect
and to Borrower’s knowledge, there are no defaults thereunder by either party
and there are no conditions that, with the passage of time or the giving of
notice, or both, would constitute defaults thereunder. To the best of Borrower’s
knowledge, no Rent (including security deposits) has been paid more than one (1)
month in advance of its due date. To the best of Borrower’s knowledge, all work
to be performed by Borrower under each Lease has been performed as required and
has been accepted by the applicable tenant, and any payments, free rent, partial
rent, rebate of rent or other payments, credits, allowances or abatements
required to be given by Borrower to any tenant has already been received by such
tenant.  To the best of Borrower’s knowledge, there has been no prior sale,
transfer or assignment, hypothecation or pledge of any Lease or of the Rents
received therein which is outstanding.  To Borrower’s knowledge, no tenant
listed on Schedule II has assigned its Lease or sublet all or any portion of the
premises demised thereby, no such tenant holds its leased premises under
assignment or sublease, nor does anyone except such tenant and its employees
occupy such leased premises. No tenant under any Lease has a right or option
pursuant to such Lease or otherwise to purchase all or any part of the leased
premises or the building of which the leased premises are a part. Except as set
forth in Schedule II, no tenant under any Lease has any right or option for
additional space in the Improvements except as set forth in Schedule II. To
Borrower’s actual knowledge based on the Environmental Report delivered to
Lender in connection herewith, no hazardous wastes or toxic substances, as
defined by applicable federal, state or local statutes, rules and regulations,
have been disposed, stored or treated by any tenant under any Lease on or about
the leased premises nor does Borrower have any knowledge of any tenant’s
intention to use its leased premises for any activity which, directly or
indirectly, involves the use, generation, treatment, storage, disposal or
transportation of any petroleum product or any toxic or hazardous

 

31

--------------------------------------------------------------------------------


 

chemical, material, substance or waste, except in either event, in compliance
with applicable federal, state or local statues, rules and regulations.

 

4.1.27      Survey.  The Survey for the Property delivered to Lender in
connection with this Agreement has been prepared in accordance with the
provisions of Section 3.l.3(c) hereof, and does not fail to reflect any material
matter affecting the Property or the title thereto.

 

4.1.28      Loan to Value.   The maximum principal amount of the Loan does not
exceed one hundred twenty-five percent (125%) of the fair market value of the
Property as set forth on the appraisals of the Property delivered to Lender.

 

4.1.29      Filing and Recording Taxes.   All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements currently in effect in
connection with the transfer of the Property to Borrower have been paid or are
simultaneously being paid.  All mortgage, mortgage recording, stamp, intangible
or other similar tax required to be paid by any Person under applicable Legal
Requirements currently in effect in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including, without limitation, the Mortgage, have been paid, and,
under current Legal Requirements, the Mortgage is enforceable in accordance with
its terms by Lender (or any subsequent holder thereof).

 

4.1.30      Special Purpose Entity/Separateness.

 

(a)           Until the Debt has been paid in full, Borrower hereby represents,
warrants and covenants that the Borrower is, shall be and shall continue to be a
Special Purpose Entity. If Borrower consists of more than one Person, each such
Person shall be a Special Purpose Entity.

 

(b)           The representations, warranties and covenants set forth in Section
4.1.30(a) shall survive for so long as any amount remains payable to Lender
under this Agreement or any other Loan Document.

 

(c)           Any and all of the assumptions made in any Insolvency Opinion,
including, but not limited to, any exhibits attached thereto, will have been and
shall be true and correct in all respects, and Borrower will have complied and
will comply with all of the assumptions made with respect to it in any
Insolvency Opinion. Each entity other than Borrower with respect to which an
assumption is made in any Insolvency Opinion will have complied and will comply
with all of the assumptions made with respect to it in any such Insolvency
Opinion.

 

4.1.31      Management Agreement. The Management Agreement is in full force and
effect and, to Borrower’s knowledge, there is no default thereunder by any party
thereto and no event has occurred that, with the passage of time and/or the
giving of notice would constitute a default thereunder.

 

4.1.32      Illegal Activity. To Borrower’s knowledge, no portion of the
Property has been or will be purchased with proceeds of any illegal activity.

 

32

--------------------------------------------------------------------------------


 

4.1.33      No Change in Facts or Circumstances; Disclosure.    All information
submitted by Borrower to Lender and in all financial statements, rent rolls,
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms thereof and all statements of fact made by
Borrower in this Agreement or in any other Loan Document, are accurate, complete
and correct in all material respects, provided, however, that if such
information was provided to Borrower by non-affiliated third parties, Borrower
represents that such information is, to the best of its knowledge after due
inquiry, accurate, complete and
correct in all material respects.  There has been no material adverse change in
any condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise materially and adversely affects or might materially and adversely
affect the Property or the business operations or the financial condition of
Borrower. Borrower has disclosed to Lender all material facts and has not failed
to disclose any material fact that could cause any representation or warranty
made herein to be materially misleading.

 

4.1.34      Intentionally omitted.

 

4.1.35      Principal Place of Business and Organization. Borrower shall not
change its principal place of business set forth in the introductory paragraph
of this Agreement without first giving Lender thirty (30) days prior written
notice. Borrower shall not change the place of its organization as set forth in
the introductory paragraph of this Agreement without the consent of Lender,
which consent shall not be unreasonably withheld, conditioned or delayed.  Upon
Lender’s request, Borrower shall execute and deliver additional financing
statements, security agreements and other instruments which may be necessary to
effectively evidence or perfect Lender’s security interest in the Property as a
result of such change of principal place of business or place of organization.

 

4.1.36      Investment Company Act. Borrower is not (a) an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

 

Section 4.2             Survival of Representations. Borrower agrees that all of
the representations and warranties of Borrower set forth in Section 4.1 and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

 

33

--------------------------------------------------------------------------------


 

ARTICLE V

 

BORROWER COVENANTS

 

Section 5.l              Affirmative Covenants. From the date hereof and until
payment and performance in full of all obligations of Borrower under the Loan
Documents or the earlier release of the Lien of the Mortgage encumbering the
Property (and all related obligations) in accordance with the terms of this
Agreement and the other Loan Documents, Borrower hereby covenants and agrees
with Lender that:

 

5.1.1        Existence; Compliance with Legal Requirements; Insurance. Borrower
shall do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its existence, rights, licenses, permits and franchises
and comply with all Legal Requirements applicable to it and the Property. There
shall never be committed by Borrower or any other Person in occupancy of or
involved with the operation or use of the Property any act or omission affording
the federal government or any state or local government the right of forfeiture
as against the Property or any part thereof or any monies paid in performance of
Borrower’s obligations under any of the Loan Documents. Borrower hereby
covenants and agrees not to commit, permit or suffer to exist any act or
omission affording such right of forfeiture. Borrower shall at all times
maintain, preserve and protect all its franchises and trade names and preserve
all the remainder of its property used or useful in the conduct of its business
and shall keep the Property in good working order and repair, and from time to
time make, or cause to be made, all reasonably necessary repairs, renewals,
replacements, betterments and improvements thereto, all as more fully provided
in the Mortgage. Borrower shall keep the Property insured at all times by
financially sound and reputable insurers, to such extent and against such risks,
and maintain liability and such other insurance, as is more fully provided in
this Agreement. Borrower shall operate, or cause the tenant to operate, any
Property that is the subject of an O&M Agreement (if any) in accordance with the
terms and provisions thereof in all material respects. After prior written
notice to Lender, Borrower, at its own expense, may contest by appropriate legal
proceeding promptly initiated and conducted in good faith and with due
diligence, the validity of any Legal Requirement, the applicability of any Legal
Requirement to Borrower or the Property or any alleged violation of any Legal
Requirement, provided that (i) no Event of Default has occurred and remains
uncured; (ii) intentionally omitted; (iii) such proceeding shall be permitted
under and be conducted in accordance with the provisions of any instrument to
which Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with the provisions of any
instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable statutes, laws and ordinances; (iv) the Property or any part thereof
or interest therein will not be in danger of being sold, forfeited, terminated,
concealed or lost; (v) Borrower shall promptly upon final determination thereof
comply with any such Legal Requirement determined to be valid or applicable or
cure any violation of any Legal Requirement; (vi) such proceeding shall suspend
the enforcement of the contested Legal Requirement against Borrower or the
Property; and (vii) Borrower shall furnish such security as may be required in
the proceeding, or as may be requested by Lender, to insure compliance with such
Legal Requirement, together, with all interest and penalties payable in
connection therewith. Lender may apply any such security, as necessary to cause
compliance with such Legal Requirement at any time when, in the reasonable
judgment of Lender, the validity, applicability or violation of such Legal
Requirement

 

34

--------------------------------------------------------------------------------


 

is finally established or the Property (or any part thereof or interest therein)
shall be in danger of being sold, forfeited, terminated, cancelled or lost.

 

5.1.2        Taxes and Other Charges.   Borrower shall pay or caused to be paid
all Taxes and Other Charges now or hereafter levied or assessed or imposed
against the Property or any part thereof as the same become due and payable;
provided, however, Borrower’s obligation to directly pay to the appropriate
taxing authority Taxes shall be suspended for so long as Borrower complies with
the terms and provisions of Section 7.2 hereof. Borrower will deliver to Lender
receipts for payment or other evidence satisfactory to Lender that the Taxes and
Other Charges have been so paid or are not then delinquent no later than ten
(10) days prior to the date on which the Taxes and/or Other Charges would
otherwise be delinquent if not paid (provided, however, that Borrower is not
required to furnish such receipts for payment of Taxes in the event that such
Taxes have been paid by Lender pursuant to Section 7.2 hereof). If Borrower pays
or causes to be paid all Taxes and Other Charges and provides a copy of the
receipt evidencing the payment thereof to Lender, then Lender shall reimburse
Borrower, provided that there are then sufficient proceeds in the Tax and
Insurance Escrow Fund and provided that the Taxes are being paid pursuant to
Section 7.2.  Upon written request of Borrower, if Lender has paid such Taxes
pursuant to Section 7.2 hereof, Lender shall provide Borrower with evidence that
such Taxes have been paid.  Borrower shall not suffer and shall promptly cause
to be paid and discharged any Lien or charge whatsoever which may be or become a
Lien or charge against the Property, and shall promptly pay for all utility
services provided to the Property. After prior written notice to Lender,
Borrower, at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application in whole or in part of any Taxes or Other
Charges, provided that (i) Borrower is permitted to do so under the provisions
of any mortgage or deed of trust superior in lien to the Mortgage; (ii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any other instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (iii) the Property
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, cancelled or lost; (iv) Borrower shall promptly upon
final determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the Property; and (vi) Borrower shall
furnish such security as may be required in the proceeding, or as may be
reasonably requested by Lender, to insure the payment of any such Taxes or Other
Charges, together with all interest and penalties thereon.  Lender may pay over
any such cash deposit or part thereof held by Lender to the claimant entitled
thereto at any time when, in the reasonable judgment of Lender, the entitlement
of such claimant is established.

 

5.1.3        Litigation.   Borrower shall give prompt written notice to Lender
of any litigation or governmental proceedings pending or threatened against
Borrower which might materially adversely affect Borrower’s condition (financial
or otherwise) or business or the Property.

 

5.1.4        Access to Property.   Borrower shall permit agents, representatives
and employees of Lender to inspect the Property or any part thereof at
reasonable hours upon reasonable advance notice, subject to the rights of
Tenants under their respective Leases.

 

35

--------------------------------------------------------------------------------


 

5.1.5        Notice of Default. Borrower shall promptly advise Lender of any
material adverse change in Borrower’s condition, financial or otherwise, or of
the occurrence of any Default or Event of Default of which Borrower has
knowledge.

 

5.1.6        Cooperate in Legal Proceedings.    Borrower shall cooperate fully
with Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings.

 

5.1.7        Perform Loan Documents. Borrower shall observe, perform and satisfy
all the terms, provisions, covenants and conditions of, and shall pay when due
all costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower.

 

5.1.8        Insurance Benefits. Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Insurance Proceeds lawfully or
equitably payable in connection with the Property, and Lender shall be
reimbursed for any expenses incurred in connection therewith (including
reasonable attorneys’ fees and disbursements, and the payment by Borrower of the
expense of an appraisal on behalf of Lender in case of a fire or other casualty
affecting the Property or any part thereof) out of such Insurance Proceeds.

 

5.1.9        Further Assurances. Borrower shall, at Borrower’s sole cost and
expense:

 

(a)           furnish to Lender all instruments, documents, boundary surveys,
footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, and each and every
other document, certificate, agreement and instrument required to be furnished
by Borrower pursuant to the terms of the Loan Documents or reasonably requested
by Lender in connection therewith;

 

(b)           execute and deliver to Lender such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary
or desirable, to evidence, preserve and/or protect the collateral at any time
securing or intended to secure the obligations of Borrower under the Loan
Documents, as Lender may reasonably require; and

 

(c)           do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
shall reasonably require from time to time.

 

5.1.10         Intentionally Omitted.

 

5.1.11         Financial Reporting.

 

(a)                 Borrower will keep and maintain or will cause to be kept and
maintained on a Fiscal Year basis, in accordance with the requirements for a
Special Purpose Entity set forth above, proper and accurate books, records and
accounts reflecting all of the financial affairs of Borrower and all items of
income and expense in connection with the operation on an individual

 

36

--------------------------------------------------------------------------------


 

basis of the Property.  Lender shall have the right from time to time at all
times during normal business hours upon reasonable notice to examine such books,
records and accounts at the office of Borrower or other Person maintaining such
books, records and accounts and to make such copies or extracts thereof as
Lender shall desire. After the occurrence and during the continuance of an Event
of Default, Borrower shall pay any costs and expenses incurred by Lender to
examine Borrower’s accounting records with respect to the Property, as Lender
shall reasonably determine to be necessary or appropriate in the protection of
Lender’s interest.

 

(b)           Borrower will furnish to Lender annually, within one hundred
twenty (120) days following the end of each Fiscal Year of Borrower, either (i)
a complete copy of Borrower’s annual financial statements audited by a “Big
Four” accounting firm or other independent certified public accountant
reasonably acceptable to Lender in accordance with the requirements for a
Special Purpose Entity set forth above, or (ii) a consolidated and annotated
financial statement of Borrower and Sole Member, audited by a “Big Four”
accounting firm or other independent certified public accountant reasonably
acceptable to Lender in accordance with the requirements for a Special Purpose
Entity set forth above, together with unaudited financial statements relating to
the Borrower and the Property. Such financial statements for the Property for
such Fiscal Year and shall contain statements of profit and loss for Borrower
and the Property and a balance sheet for Borrower.  Such statements shall set
forth the financial condition and the results of operations for the Property for
such Fiscal Year, and shall include, but not be limited to, amounts representing
annual Net Cash Flow, Net Operating Income, Gross Income from Operations and
Operating Expenses. Borrower’s annual financial statements shall be accompanied
by (i) a comparison of the budgeted income and expenses and the actual income
and expenses for the prior Fiscal Year, (ii) a certificate executed by the chief
financial officer of Borrower or Sole Member, as applicable, stating that each
such annual financial statement presents fairly the financial condition and the
results of operations of Borrower and the Property being reported upon and has
been prepared in accordance with accounting principles reasonably acceptable to
Lender, consistently applied, (iii) with respect to any consolidated financial
statement of Borrower and Sole Member, an unqualified opinion of a “Big Four”
accounting firm or other independent certified public accountant reasonably
acceptable to Lender, (iv) a certified rent roll containing current rent, lease
expiration dates and the square footage occupied by each tenant; (v) a schedule
audited by such independent certified public accountant reconciling Net
Operating Income to Net Cash Flow (the “Net Cash Flow Schedule”), which shall
itemize all adjustments made to Net Operating Income to arrive at Net Cash Flow
deemed material by such independent certified public accountant.  Together with
Borrower’s annual financial statements, Borrower shall furnish to Lender an
Officer’s Certificate certifying as of the date thereof whether there exists an
event or circumstance which constitutes a Default or Event of Default under the
Loan Documents executed and delivered by, or applicable to, Borrower, and if
such Default or Event of Default exists, the nature thereof, the period of time
it has existed and the action then being taken to remedy the same.

 

(c)           Borrower will furnish, or cause to be furnished, to Lender on or
before forty-five (45) days after the end of each calendar quarter the following
items, accompanied by a certificate of the chief financial officer of Borrower
or Sole Member, as applicable, stating that such items are true, correct,
accurate, and complete and fairly present the financial condition and results of
the operations of Borrower and the Property (subject to normal year-end
adjustments) as applicable: (i) a rent roll for the subject period accompanied
by an Officer’s Certificate with

 

37

--------------------------------------------------------------------------------


 

respect thereto; (ii) quarterly and year-to-date operating statements (including
Capital Expenditures) prepared for each calendar quarter, noting Net Operating
Income, Gross Income from Operations, and Operating Expenses (not including any
contributions to the Replacement Reserve Fund, and other information necessary
and sufficient to fairly represent the financial position and results of
operation of the Property during such calendar month, and containing a
comparison of budgeted income and expenses and the actual income and expenses
together with a detailed explanation of any variances of five percent (5%) or
more between budgeted and actual amounts for such periods, all in form
satisfactory to Lender; (iii) a calculation reflecting the annual Debt Service
Coverage Ratio for the immediately preceding twelve (12) month period as of the
last day of such period accompanied by an Officer’s Certificate with respect
thereto; and (iv) a Net Cash Flow Schedule (such Net Cash Flow for the Borrower
may be unaudited if it is certified by an officer of the Borrower). In addition,
such certificate shall also be accompanied by a certificate of the chief
financial officer of Borrower or Sole Member stating that the representations
and warranties of Borrower set forth in Section 4.1.30(a) are true and correct
as of the date of such certificate. Provided, further, that during the twelve
(12) month period commencing on the date hereof, Borrower will furnish a current
rent roll and monthly and year-to-date operating statements within twenty (20)
days of Lender’s written request.

 

(d)           For the partial year period commencing on the date hereof, and for
each Fiscal Year thereafter, Borrower shall submit to Lender an Annual Budget
not later than thirty (30) days after the commencement of such period or Fiscal
Year in form reasonably satisfactory to Lender.

 

(e)           Borrower shall furnish to Lender, within ten (10) Business Days
after request (or as soon thereafter as may be reasonably possible), such
further detailed information with respect to the operation of the Property and
the financial affairs of Borrower as may be reasonably requested by Lender.

 

(f)            Borrower shall furnish to Lender, within ten (10) Business Days
after Lender’s request (or as soon thereafter as may be reasonably possible),
financial and sales information from each Major Tenant and such other tenants
designated by Lender (to the extent such financial and sales information is
required to be provided under applicable leases and same is received by Borrower
after request therefor).

 

(g)           Borrower will cause Indemnitor to furnish to Lender annually,
within one hundred twenty (120) days following the end of each Fiscal Year of
Indemnitor, financial statements audited by an independent certified public
accountant, which shall include an annual balance sheet and profit and loss
statement of Indemnitor, in the form reasonably required by Lender.

 

(h)           Any reports, statements or other information required to be
delivered under this Agreement shall be delivered (i) in paper form, (ii) on a
diskette, and (iii) if requested by Lender and within the capabilities of
Borrower’s data systems without change or modification thereto, in electronic
form and prepared using a Microsoft Word for Windows or WordPerfect for Windows
files (which files may be prepared using a spreadsheet program and saved as word
processing files).

 

38

--------------------------------------------------------------------------------


 

5.1.12      Business and Operations.     Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property. 
Borrower will qualify to do business and will remain in good standing under the
laws of each jurisdiction as and to the extent the same are required for the
ownership, maintenance, management and operation of the Property.

 

5.1.13      Title to the Property. Borrower will warrant and defend (a) the
title to the Property and every part thereof, subject only to Liens permitted
hereunder (including Permitted Encumbrances) and (b) the validity and priority
of the Liens of the Mortgage and the Assignment of Leases on the Property,
subject only to Liens permitted hereunder (including Permitted Encumbrances), in
each case against the claims of all Persons whomsoever.  Borrower shall
reimburse Lender for any losses, costs, damages or expenses (including
reasonable attorneys’ fees and court costs) incurred by Lender if an interest in
the Property, other than as permitted hereunder, is claimed by another Person.

 

5.1.14      Costs of Enforcement. In the event (a) that the Mortgage encumbering
the Property is foreclosed in whole or in part or that the Mortgage is put into
the hands of an attorney for collection, suit, action or foreclosure, (b) of the
foreclosure of any mortgage prior to or subsequent to the Mortgage encumbering
the Property in which proceeding Lender is made a party, or (c) of the
bankruptcy, insolvency, rehabilitation or other similar proceeding in respect of
Borrower or any of its constituent Persons or an assignment by Borrower or any
of its constituent Persons for the benefit of its creditors, Borrower, its
successors or assigns, shall be chargeable with and agrees to pay all costs of
collection and defense, including reasonable attorneys’ fees and costs, incurred
by Lender or Borrower in connection therewith and in connection with any
appellate proceeding or post-judgment action involved therein, together with all
required service or use taxes.

 

5.1.15       Estoppel Statement.

 

(a)           After request by Lender, Borrower shall within ten (10) days
furnish Lender with a statement, duly acknowledged and certified, setting forth
(i) the amount of the original principal amount of the Note, (ii) the unpaid
principal amount of the Note, (iii) the Interest Rate of the Note, (iv) the date
installments of interest and/or principal were last paid, (v) any offsets or
defenses to the payment of the Debt, if any, and (vi) that the Note, this
Agreement, the Mortgage and the other Loan Documents are valid, legal and
binding obligations and have not been modified or if modified, giving
particulars of such modification.

 

(b)           Borrower shall use commercially reasonable efforts to deliver to
Lender upon request, tenant estoppel certificates from each commercial tenant
leasing space at the Property in form and substance reasonably satisfactory to
Lender provided that Borrower shall not be required to deliver such certificates
more frequently than one (1) time in any calendar year.

 

(c)           Within thirty (30) days of request by Borrower, Lender shall
deliver to Borrower a statement setting forth the items described at (a) (i),
(ii), (iii) and (iv) of this Section 5.1.15.

 

39

--------------------------------------------------------------------------------


 

5.1.16      Loan Proceeds. Borrower shall use the proceeds of the Loan received
by it on the Closing Date only for the purposes set forth in Section 2.1.4.

 

5.1.17      Performance by Borrower.   Borrower shall in a timely manner
observe, perform and fulfill each and every covenant, term and provision of each
Loan Document executed and delivered by, or applicable to, Borrower, and shall
not enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior written consent of Lender.

 

5.1.18      Confirmation of Representations.   Borrower shall deliver, in
connection with any Securitization, (a) one or more Officer’s Certificates
certifying as to the accuracy of all representations made by Borrower in the
Loan Documents as of the date of the closing of such Securitization, and (b)
certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the good standing and qualification of Borrower and its
member as of the date of the Securitization.

 

5.1.19      No Joint Assessment. Borrower shall not suffer, permit or initiate
the joint assessment of the Property (a) with any other real property
constituting a tax lot separate from the Property, and (b) which constitutes
real property with any portion of the Property which may be deemed to constitute
personal property, or any other procedure whereby the lien of any taxes which
may be levied against such personal property shall be assessed or levied or
charged to such real property portion of the Property.

 

5.1.20      Leasing Matters. Any Leases with respect to the Property written
after the date hereof, for more than the Relevant Leasing Threshold square
footage, shall be subject to the prior written approval of Lender, which
approval may be given or withheld in the sole discretion of Lender. Lender shall
approve or disapprove any such Lease within ten (10) Business Days of Lender’s
receipt of a final execution draft of such Lease (including all exhibits,
schedules, supplements, addenda or other agreements relating thereto) and a
written notice from Borrower requesting Lender’s approval to such Lease, and
such Lease shall be deemed approved, if Lender does not disapprove such Lease
within said ten (10) Business Day period provided such written notice
conspicuously states, in large bold type, that “PURSUANT TO SECTION 5.1.20 OF
THE LOAN AGREEMENT, THE LEASE SHALL BE DEEMED APPROVED IF LENDER DOES NOT
RESPOND TO THE CONTRARY WITHIN TEN (10) BUSINESS DAYS OF LENDER’S RECEIPT OF
SUCH LEASE AND WRITTEN NOTICE.” Borrower shall furnish Lender with executed
copies of all Leases. All renewals of Leases and all proposed Leases shall
provide for rental rates comparable to existing local market rates (unless such
rental rates are otherwise set forth in the Leases executed prior to the date
hereof).  All proposed Leases shall be on commercially reasonable terms and
shall not contain any terms which would materially affect Lender’s rights under
the Loan Documents.  All Leases executed after the date hereof shall provide
that they are subordinate to the Mortgage encumbering the Property and that the
tenant thereunder agrees to attorn to Lender or any purchaser at a sale by
foreclosure or power of sale.  Borrower (i) shall observe and perform the
obligations imposed upon the lessor under the Leases in a commercially
reasonable manner; (ii) shall enforce the terms, covenants and conditions
contained in the Leases upon the part of the tenant thereunder to be observed or
performed in a commercially reasonable manner and in a manner not to impair

 

40

--------------------------------------------------------------------------------


 

the value of the Property involved except that no termination by Borrower or
acceptance of surrender by a tenant of any Lease shall be permitted unless by
reason of a tenant default and then only in a commercially reasonable manner to
preserve and protect the Property provided, however, that no such termination or
surrender of any Lease covering more than the Relevant Leasing Threshold will be
permitted without the written consent of Lender which consent may be withheld in
the sole discretion of Lender; (iii) shall not collect any of the rents more
than one (1) month in advance (other than security deposits); (iv) shall not
execute any other assignment of lessor’s interest in the Leases or the Rents
(except as contemplated by the Loan Documents); (v) shall not alter, modify or
change the terms of the Leases in a manner inconsistent with the provisions of
the Loan Documents without the prior written consent of Lender, which consent
may be withheld in the sole discretion of Lender; and (vi) shall execute and
deliver at the request of Lender all such further assurances, confirmations and
assignment in connection with the Leases as Lender shall from time to time
reasonably require. Notwithstanding the foregoing, Borrower may, without the
prior written consent of Lender, terminate any Lease which demises less than the
Relevant Leasing Threshold under any of the following circumstances: (i) the
tenant under said Lease is in default beyond any applicable grace and cure
period, and Borrower has the right to terminate such Lease; (ii) such
termination is permitted by the terms of the Lease in question and Borrower has
secured an obligation from a third party to lease the space under the Lease to
be terminated at a rental equal to or higher than the rental due under the Lease
to be terminated; and (iii) if the tenant under the Lease to be terminated has
executed a right under said Lease to terminate its lease upon payment of a
termination fee to Borrower, and has in fact terminated its lease and paid said
fee, Borrower may accept said termination.

 

5.1.21      Alterations. Subject to the rights of tenants to make alterations
pursuant to the terms of their respective Leases, Borrower shall obtain Lender’s
prior written consent to any alterations to any Improvements, which consent
shall not be unreasonably withheld or delayed except with respect to alterations
that may have a material adverse effect on Borrower’s financial condition, the
value of the Property or the Net Operating Income. Notwithstanding the
foregoing, Lender’s consent shall not be required in connection with any
alterations that will not have a material adverse effect on Borrower’s financial
condition, the value of the Property or the Net Operating Income, provided that
such alterations are made in connection with (a) tenant improvement work
performed pursuant to the terms of any Lease executed on or before the date
hereof, (b) tenant improvement work performed pursuant to the terms and
provisions of a Lease and not adversely affecting any structural component of
any Improvements, any utility or HVAC system contained in any Improvements or
the exterior of any building constituting a part of any Improvements, (c)
alterations performed in connection with the restoration of the Property after
the occurrence of a casualty in accordance with the terms and provisions of this
Agreement or (d) any structural alteration which costs less than $50,000.00 in
the aggregate for all components thereof which constitute such alteration or any
non-structural alteration which costs less than $100,000.00 in the aggregate for
all components thereof which constitute such alteration. If the total unpaid
amounts due and payable with respect to alterations to the Improvements at the
Property (other than such amounts to be paid or reimbursed by tenants under the
Leases) shall at any time equal or exceed $350,000.00 (the “Threshold Amount”),
Borrower shall promptly deliver to Lender as security for the payment of such
amounts and as additional security for Borrower’s obligations under the Loan
Documents any of the following: (A) cash, (B) U.S. Obligations, (C) other
securities having a rating acceptable to Lender and that the applicable Rating
Agencies have confirmed in writing will not, in and of itself, result in a
downgrade,

 

41

--------------------------------------------------------------------------------


 

withdrawal or qualification of the initial, or, if higher, then current ratings
assigned in connection with any Securitization, or (D) a completion bond or
letter of credit issued by a financial institution having a rating by Standard &
Poor’s Ratings Group of not less than A-1+ if the term of such bond or letter of
credit is no longer than three (3) months or, if such term is in excess of three
(3) months, issued by a financial institution having a rating that is acceptable
to Lender and that the applicable Rating Agencies have confirmed in writing will
not, in and of itself, result in a downgrade, withdrawal or qualification of the
initial, or, if higher, then current ratings assigned in connection with any
Securitization. Such security shall be in an amount equal to the excess of the
total unpaid amounts with respect to alterations to the Improvements on the
Property (other than such amounts to be paid or reimbursed by tenants under the
Leases) over the Threshold Amount and, if cash, may be applied from time to
time, at the option of Borrower, to pay for such alterations. At the option of
Lender, following the occurrence and during the continuance of an Event of
Default, Lender may terminate any of the alterations and use the deposit to
restore the Property to the extent necessary to prevent any material adverse
effect on the value of the Property.

 

5.1.22      Principal Place of Business. Borrower shall not change its principal
place of business set forth on the first page of this Agreement without first
giving Lender thirty (30) days prior written notice.

 

5.1.23      Payments to Tenants. Borrower shall pay, in accordance with the
terms of the respective Leases, the amounts set forth as required tenant
improvement allowances in the tenant estoppel certificates delivered to Lender
in connection with Loan closing by Panera and Mattress Firm. Borrower shall
furnish to Lender copies of the checks issued to such Tenants for such payments.

 

Section 5.2             Negative Covenants. From the date hereof until payment
and performance in full of all obligations of Borrower under the Loan Documents
or the earlier release of the Lien of the Mortgage encumbering the Property in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower covenants and agrees with Lender that it will not do, directly or
indirectly, any of the following:

 

5.2.1        Operation of Property.  Borrower shall not, without the prior
consent of Lender, terminate the Management Agreement or otherwise replace the
Manager or enter into any other management agreement with respect to the
Property unless the Manager is in default thereunder beyond any applicable grace
or cure period, in which event no consent by Lender shall be required.  Lender
agrees that its consent will not be unreasonably withheld, delayed or
conditioned provided that the Person chosen by Borrower as the replacement
Manager is a Qualifying Manager and provided further that Borrower shall deliver
an acceptable non- consolidation opinion covering such replacement Manager if
any such opinion was delivered at the closing of the Loan and such Person was
not covered by that opinion.

 

5.2.2        Liens.   Borrower shall not, without the prior written consent of
Lender, create, incur, assume or suffer to exist any Lien on any portion of the
Property or permit any such action to be taken, except:

 

(i)            Permitted Encumbrances;

 

42

--------------------------------------------------------------------------------


 

(ii)           Liens created by or permitted pursuant to the Loan Documents; and

 

(iii)          Liens for Taxes or Other Charges not yet due.

 

5.2.3        Dissolution. Borrower shall not (a) engage in any dissolution,
liquidation or consolidation or merger with or into any other business entity,
(b) engage in any business activity not related to the ownership and operation
of the Property, (c) transfer, lease or sell, in one transaction or any
combination of transactions, the assets or all or substantially all of the
properties or assets of Borrower except to the extent permitted by the Loan
Documents, (d) modify, amend, waive or terminate its organizational documents or
its qualification and good standing in any jurisdiction or (e) cause the Sole
Member to (i) dissolve, wind up or liquidate or take any action, or omit to take
an action, as a result of which the Sole Member would be dissolved, wound up or
liquidated in whole or in part, or (ii) amend, modify, waive or terminate the
certificate of limited partnership or partnership agreement of the Sole Member,
in each case, without obtaining the prior written consent of Lender or Lender’s
designee.

 

5.2.4        Change in Business.  Borrower shall not enter into any line of
business other than the ownership and operation of the Property, or make any
material change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business.

 

5.2.5        Debt Cancellation.   Borrower shall not cancel or otherwise forgive
or release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

 

5.2.6        Affiliate Transactions. Borrower shall not enter into, or be a
party to, any transaction with an Affiliate of Borrower or any of the partners
of Borrower except in the ordinary course of business and on terms which are
fully disclosed to Lender in advance and are no less favorable to Borrower or
such Affiliate than would be obtained in a comparable arm’s-length transaction
with an unrelated third party. Lender hereby acknowledges disclosure of the
agreements described on Schedule VI between Borrower and an Affiliate of
Borrower.

 

5.2.7        Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender.

 

5.2.8        Assets. Borrower shall not purchase or own any properties other
than the Property.

 

5.2.9        Debt.  Borrower shall not create, incur or assume any Indebtedness
other than the Debt except to the extent expressly permitted hereby.

 

5.2.10      No Joint Assessment. Borrower shall not suffer, permit or initiate
the joint assessment of the Property with (a) any other real property
constituting a tax lot separate from the Property, or (b) any portion of the
Property which may be deemed to constitute personal

 

43

--------------------------------------------------------------------------------


 

property, or any other procedure whereby the Lien of any taxes which may be
levied against such personal property shall be assessed or levied or charged to
the Property.

 

5.2.11      Intentionally Deleted.

 

5.2.12      ERISA.

 

(a)                                  Borrower shall not engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by Lender of any of its rights under the Note, this
Agreement or the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA.

 

(b)                                 Borrower further covenants and agrees to
deliver to Lender such certifications or other evidence from time to time
throughout the term of the Loan, as requested by Lender in its sole discretion,
that (A) Borrower is not and does not maintain an “employee benefit plan” as
defined in Section 3(3) of ERISA, which is subject to Title I of ER1SA, or a
“governmental plan” within the meaning of Section 3(3) of ERISA; (B) Borrower is
not subject to state statutes regulating investments and fiduciary obligations
with respect to governmental plans; and (C) one or more of the following
circumstances is true:

 

(i)                                     Equity interests in Borrower are
publicly offered securities, within the meaning of 29 C.F.R. §2510.3-101(b)(2);

 

(ii)                                Less than twenty-five percent (25%) of each
outstanding class of equity interests in Borrower are held by “benefit plan
investors” within the meaning of 29 C.F.R. §25l0.3-101(f)(2);or

 

(iii)                             Borrower qualifies as an “operating company”
or a “real estate operating company” within the meaning of 29 C.F.R.
§2510.3-101(c) or (e).

 

5.2.13 Transfers. Unless such action is permitted by the provisions of this
Section 5.2.13, Borrower will not (i) sell, assign, convey, transfer or
otherwise dispose of its interests in the Property or any part thereof, (ii)
permit any owner, directly or indirectly, of an ownership interest in the
Property, to transfer such interest, whether by transfer of stock or other
interest in Borrower or any entity, or otherwise, (iii) incur Indebtedness, (iv)
mortgage, hypothecate or otherwise encumber or grant a security interest in the
Property or any part thereof, (v) sell, assign, convey, transfer, mortgage,
encumber, grant a security interest in, or otherwise dispose of any direct or
indirect ownership interest in Borrower, or permit any owner of an interest in
Borrower to do the same, or (vi) file a declaration of condominium with respect
to the Property (any of the foregoing transactions, a “Transfer”). For purposes
hereof, a “Transfer” shall not include any issuance, sale or transfer of
interests in Inland Western Retail Real Estate Trust, Inc.

 

(a)                                  On and after the date that is the later of
(i) twelve (12) months following the Closing Date, or (ii) the date of any
payment in connection with an Earnout Closing (as defined in the Purchase
Contract) relating to the Property, but in no event later than the date that is
twenty four (24) months following the Closing Date, Lender shall not withhold
its consent to a Transfer of the Property, provided that the following
conditions are satisfied:

 

44

--------------------------------------------------------------------------------


 

(1)           the transferee of the Property shall be a Special Purpose Entity
(the “Transferee”) which at the time of such transfer will be in compliance with
the covenants contained in Section 5.1.1 and the representations contained in
4.1.30 hereof and which shall have assumed in writing (subject to the terms of
Section 9.4 hereof) and agreed to comply with all the terms, covenants and
conditions set forth in this Loan Agreement and the other Loan Documents,
expressly including the covenants contained in Section 5.1.1 and the
representations contained in 4.1.30 hereof;

 

(2)           if requested by Lender, Borrower shall deliver confirmation in
writing from the Rating Agencies that such proposed Transfer will not cause a
downgrading, withdrawal or qualification of the then current rating of any
securities issued pursuant to such Securitization;

 

(3)           if Manager does not act as manager of the transferred Property
then the manager of the Property must be a Qualifying Manager;

 

(4)           no Event of Default shall have occurred and be continuing;

 

(5)           if required or requested by any of the Rating Agencies, Borrower
shall deliver an Additional Insolvency Opinion, and if required by a Rating
Agency, a fraudulent conveyance opinion with respect to Transferee, which
opinion shall be acceptable to Lender in its reasonable discretion;

 

(6)           Borrower shall have paid (A) an assumption fee equal to one
percent (1.0%) of the then outstanding principal balance of the Loan, and (B)
the reasonable and customary third-party expenses (including reasonable
attorneys’ fees and disbursements) actually incurred by Lender in connection
with such Transfer; provided, however, no assumption fee shall be required for a
Transfer of the Property to a Transferee acceptable to Lender in connection with
a joint venture between Inland Western Retail Real Estate Trust, Inc. and an
institution acceptable to Lender provided Inland Western Retail Real Estate
Trust, Inc., or an Affiliate wholly-owned (directly or indirectly) by Inland
Western Retail Real Estate Trust, Inc., owns at least twenty percent (20%) of
the ownership interests in such Transferee and for which Inland Western Retail
Real Estate Trust, Inc., or an Affiliate wholly-owned (directly or indirectly)
by Inland Western Retail Real Estate Trust, Inc., is the managing entity and
otherwise maintains operational and managerial control of such Transferee,
provided that Borrower shall pay all of Lender’s reasonable and customary
third-party expenses (including reasonable attorneys’ fees and disbursements)
actually incurred by Lender in connection with such Transfer and a processing
fee of $5,000.

 

Lender shall notify Borrower of its approval or disapproval of a proposed
Transfer pursuant to this Section 5.2.13(a) within thirty (30) days after
receiving from Borrower a written request therefor.

 

45

--------------------------------------------------------------------------------


 

(b)           On and after the date that is the later of (i) twelve (12) months
following the Closing Date, or (ii) the date of any payment in connection with
an Earnout Closing (as defined in the Purchase Contact) relating to the
Property, but in no event later than the date that is twenty four (24) months
following the Closing Date, Lender shall not withhold its consent to, and shall
not charge an assumption fee in connection with, (1) a Transfer of up to, in the
aggregate, forty-nine percent (49%) of the ownership interests in Borrower; or
(2) a Transfer of greater than forty-nine percent (49%) of the ownership
interest in Borrower, provided that (A) such transfer is to a Qualified Entity
(as defined below), and (B) Borrower shall pay all of Lender’s reasonable and
customary third-party expenses (including reasonable attorneys’ fees and
disbursements) actually incurred by Lender in connection with such Transfer and
a processing fee of $5,000.  For purposes of this Agreement, a “Qualified
Entity” shall mean an entity (x) with a net worth of $200,000,000 or more, (y)
with sufficient experience (determined by Lender in its reasonable discretion)
in the ownership and management of properties similar to the Property, and (z)
which owns or manages retail properties containing at least 500,000 square feet
of gross leasable area.  If required or requested by any of the Rating Agencies,
Borrower shall deliver a substantive non-consolidation opinion with respect to
any party not now owning more than 49% of the ownership interests in Borrower
acquiring more than 49% of the ownership interests in Borrower.

 

(c)           Notwithstanding anything in this Section 5.2.13 to the contrary,
Borrower shall be permitted to Transfer the entire Property to a newly-formed
Special Purpose Entity which shall be wholly-owned subsidiary of Inland Western
Retail Real Estate Trust, Inc. or affiliate thereof (“Permitted Affiliate
Transferee”) which shall be approved by Lender by the Closing Date (“Permitted
Affiliate Transfer”), provided (1) no Event of Default shall have occurred and
be continuing, (2) the creditworthiness of Inland Western Retail Real Estate
Trust, Inc., as applicable, has not deteriorated, in the sole discretion of
Lender, from the Closing Date to the date of the proposed Transfer, and (3)
Borrower shall have paid all reasonable and customary third party expenses
(including reasonable attorneys’ fees and disbursements) actually incurred by
Lender in connection with such Transfer (but not any assumption or processing
fee).

 

(d)           Borrower, without the consent of Lender, may grant easements,
restrictions, covenants, reservations and rights of way in the ordinary course
of business for access, parking, water and sewer lines, telephone and telegraph
lines, electric lines and other utilities or for other similar purposes,
provided that no transfer, conveyance or encumbrance shall materially impair the
utility and operation of the Property or materially adversely affect the value
of the Property or the Net Operating Income of the Property. If Borrower shall
receive any consideration in connection with any of said described transfers or
conveyances, Borrower shall have the right to use any such proceeds in
connection with any alterations performed in connection therewith, or required
thereby.  In connection with any transfer, conveyance or encumbrance permitted
above, the Lender shall execute and deliver any instrument reasonably necessary
or appropriate to evidence its consent to said action or to subordinate the Lien
of the Mortgage to such easements, restrictions, covenants, reservations and
rights of way or other similar grants upon receipt by the Lender of: (A) a copy
of the instrument of transfer; and (B) an Officer’s Certificate stating with
respect to any transfer described above, that such transfer does not materially
impair the utility and operation of the Property or materially reduce the value
of the Property or the Net Operating Income of the Property.

 

46

--------------------------------------------------------------------------------


 

ARTICLE VI

 

INSURANCE; CASUALTY; CONDEMNATION

 

Section 6.1      Insurance.

 

(a)           Borrower shall obtain and maintain, or cause to be maintained,
insurance for Borrower and the Property providing at least the following
coverages:

 

(i)            comprehensive all risk insurance on the Improvements and the
Personal Property, including contingent liability from Operation of Building
Laws, Demolition Costs and Increased Cost of Construction Endorsements, in each
case (A) in an amount equal to one hundred percent (100%) of the “Full
Replacement Cost,” which for purposes of this Agreement shall mean actual
replacement value (exclusive of costs of excavations, foundations, underground
utilities and footings) with a waiver of depreciation, but the amount shall in
no event be less than the outstanding principal balance of the Loan; (B)
containing an agreed amount endorsement with respect to the Improvements and
Personal Property waiving all co-insurance provisions; (C) providing for no
deductible in excess of Ten Thousand and No/100 Dollars ($10,000) for all such
insurance coverage; and (D) containing an “Ordinance or Law Coverage” or
“Enforcement” endorsement if any of the Improvements or the use of the Property
shall at any time constitute legal non-conforming structures or uses. In
addition, Borrower shall obtain: (y) if any portion of the Improvements is
currently or at any time in the future located in a federally designated
“special flood hazard area,” flood hazard insurance in an amount equal to the
lesser of (1) the outstanding principal balance of the Note or (2) the maximum
amount of such insurance available under the National Flood Insurance Act of
1968, the Flood Disaster Protection Act of 1973 or the National Flood Insurance
Reform Act of 1994, as each may be amended or such greater amount as Lender
shall require; and (z) earthquake insurance in amounts and in form and substance
satisfactory to Lender in the event the Property is located in an area with a
high degree of seismic activity, provided that the insurance pursuant to clauses
(y) and (z) hereof shall be on terms consistent with the comprehensive all risk
insurance policy required under this subsection (i).

 

(ii)           commercial general liability insurance against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Property, such insurance (A) to be on the so-called “occurrence” form
with a combined limit, including umbrella coverage, of not less than Two Million
and No/100 Dollars ($2,000,000.00) in the aggregate and One Million and No/100
Dollars ($1,000,000.00) per occurrence; (B) to continue at not less than the
aforesaid limit until required to be changed by Lender in writing by reason of
changed economic conditions making such protection inadequate; and (C) to cover
at least the following hazards: (1) premises and operations; (2) products and
completed operations on an “if any” basis; (3) independent contractors; (4)
blanket contractual liability for all legal contracts; and (5) contractual
liability covering the indemnities contained in Article 9 of the Mortgage to the
extent the same is available;

 

(iii)          business income insurance (A) with loss payable to Lender; (B)
covering all risks required to be covered by the insurance provided for in
subsection (i) above; (C)

 

47

--------------------------------------------------------------------------------


 

covering rental losses or business interruption, as may be applicable, for a
period of at least twelve (12) months after the date of the casualty and
containing any extended period of indemnity endorsement which provides that
after the physical loss to the Improvements and Personal Property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of six
(6) months from the date that the Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period; and (D) in an annual amount
equal to 100% of the rents or estimated gross revenues from the operation of the
Property (as reduced to reflect expenses not incurred during Restoration).  The
amount of such business income insurance shall be determined prior to the date
hereof and at least once each year thereafter based on Borrower’s reasonable
estimate of the gross income from the Property for the succeeding twelve (12)
month period.  All proceeds payable to Lender pursuant to this subsection shall
be held by Lender and shall be applied to the obligations secured by the Loan
Documents from time to time due and payable hereunder and under the Note;
provided, however, that nothing herein contained shall be deemed to relieve
Borrower of its obligations to pay the obligations secured by the Loan Documents
on the respective dates of payment provided for in the Note and the other Loan
Documents except to the extent such amounts are actually paid out of the
proceeds of such business income insurance;

 

(iv)          at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
Property coverage form does not otherwise apply, (A) owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the above mentioned commercial general liability insurance
policy; and (B) the insurance provided for in subsection (i) above written in a
so-called builder’s risk completed value form (1) on a non-reporting basis, (2)
against all risks insured against pursuant to subsection (i) above, (3)
including permission to occupy the Property, and (4) with an agreed amount
endorsement waiving co-insurance provisions;

 

(v)           workers’ compensation, subject to the statutory limits of the
State;

 

(vi)          comprehensive boiler and machinery insurance, if applicable, in
amounts as shall be reasonably required by Lender on terms consistent with the
commercial property insurance policy required under subsection (i) above;

 

(vii)         umbrella liability insurance in an amount not less than Five
Million and No/100 Dollars ($5,000,000.00) per occurrence on terms consistent
with the commercial general liability insurance policy required under subsection
(ii) above;

 

(viii)        if any of the policies of insurance covering the risks required to
be covered under subsections (i) through (vii) above contains an exclusion from
coverage for acts of terrorism, Borrower shall obtain and maintain a separate
policy providing such coverages in the event of any act of terrorism, provided
such coverage is commercially available for properties similar to the Property
and located in or around the region in which the Property is located.
Notwithstanding the foregoing, Borrower shall not be required to

 

48

--------------------------------------------------------------------------------


 

obtain such a policy, provided (I) Borrower confirms to Lender, in writing, that
it shall protect and hold Lender harmless from any losses associated with such
risks by, among other things, either (A) depositing with Lender sums sufficient
to pay for all uninsured costs related to a Restoration of the Property
following any act of terrorism (which sum shall be treated as a Net Proceeds
Deficiency) and any remaining balance following a Restoration shall be remitted
by Lender to Borrower in accordance with Section 6.4(b)(vii) hereof), or (B) at
the option of Borrower prepaying the Loan in accordance with the terms hereof,
including, without limitation, the payment of any Prepayment Consideration due
in connection therewith; (II) Inland Western Retail Real Estate Trust, Inc.
(“Terrorism Insurance Guarantor”) executes a guaranty, in form and substance
satisfactory to Lender, guaranteeing in the event of any act of terrorism,
payment to Lender of any sums that Borrower is obligated to pay to Lender under
clause (I) above (which shall be applied in accordance with Section 6.4 hereof),
and (III) Terrorism Insurance Guarantor maintains a net worth of at least
$300,000,000 (as determined by such entity’s most recent audited financial
statements), such entity maintains a direct or indirect ownership interest in
Borrower, and the aggregate loan-to-value ratio (as determined by Lender)
(“LTV”) for all properties on which such entity has a direct or indirect
ownership interest shall not exceed 55%, however, Terrorism Insurance Guarantor
may exceed the 55% LTV for a period not to exceed six (6) months out of any
twelve (12) month period either 1) during the time period when Terrorism
Insurance Guarantor is offering securities to the public, or 2) when in the
business judgement of Terrorism Insurance Guarantor, exceeding an LTV of 55% is
necessary given existing circumstances of the credit environment, but in no
event shall the LTV exceed 65% if Terrorism Insurance Guarantor maintains a net
worth greater than or equal to $300,000,000, but less than $400,000,000, or 70%
if Terrorism Insurance Guarantor maintains a net worth of at least $400,000,000.

 

(ix)           upon sixty (60) days’ written notice, such other reasonable
insurance and in such reasonable amounts as Lender from time to time may
reasonably request against such other insurable hazards which at the time are
commonly insured against for property similar to the Property located in or
around the region in which the Property is located.

 

(b)           All insurance provided for in Section 6.1 (a) shall be obtained
under valid and enforceable policies (collectively, the “Policies” or in the
singular, the “Policy”), and shall be subject to the approval of Lender as to
insurance companies, amounts, deductibles, loss payees and insureds. The
Policies shall be issued by financially sound and responsible insurance
companies authorized to do business in the State and having a rating of “A:X” or
better in the current Best’s Insurance Reports and a claims paying ability
rating of “AA” or better by at least two (2) of the Rating Agencies including,
(i) Standard & Poor’s Ratings Group, and (ii) Moody’s Investors Services, Inc.
if Moody’s Investors Service, Inc. is rating the Securities. The Policies
described in Section 6.1 (other than those strictly limited to liability
protection) shall designate Lender as loss payee. Not less than ten (10) days
prior to the expiration dates of the Policies theretofore furnished to Lender,
certificates of insurance evidencing the Policies accompanied by evidence
satisfactory to Lender of payment of the premiums due thereunder (the “Insurance
Premiums”), shall be delivered by Borrower to Lender.

 

49

--------------------------------------------------------------------------------


 

(c)           Any blanket insurance Policy shall specifically allocate to the
Property the amount of coverage from time to time required hereunder and shall
otherwise provide the same protection as would a separate Policy insuring only
the Property in compliance with the provisions of Section 6.1(a).

 

(d)           All Policies of insurance provided for or contemplated by Section
6.1(a), except for the Policy referenced in Section 6.1(a)(v), shall name
Borrower, or the Tenant, as the insured and Lender as the additional insured, as
its interests may appear, and in the case of property damage, boiler and
machinery, flood and earthquake insurance, shall contain a so-called New York
standard non-contributing mortgagee clause in favor of Lender providing that the
loss thereunder shall be payable to Lender.

 

(e)           All Policies of insurance provided for in Section 6.1(a) shall
contain clauses or endorsements to the effect that:

 

(i)             no act or negligence of Borrower, or anyone acting for Borrower,
or of any Tenant or other occupant, or failure to comply with the provisions of
any Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

 

(ii)            the Policy shall not be materially changed (other than to
increase the coverage provided thereby) or canceled without at least thirty (30)
days’ written notice to Lender and any other party named therein as an
additional insured;

 

(iii)           the issuers thereof shall give written notice to Lender if the
Policy has not been renewed fifteen (15) days prior to its expiration; and

 

(iv)           Lender shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder.

 

(f)             If at any time Lender is not in receipt of written evidence that
all insurance required hereunder is in full force and effect, Lender shall have
the right, after ten (10) Business Days written notice to Borrower, to take such
action as Lender deems necessary to protect its interest in the Property,
including, without limitation, the obtaining of such insurance coverage as
Lender in its sole discretion deems appropriate.  All premiums incurred by
Lender in connection with such action or in obtaining such insurance and keeping
it in effect shall be paid by Borrower to Lender upon demand and, until paid,
shall be secured by the Mortgage and shall bear interest at the Default Rate. If
Borrower fails in so insuring the Property or in so assigning and delivering the
Policies, Lender may, at its option, obtain such insurance using such carriers
and agencies as Lender shall elect from year to year and pay the premiums
therefor, and Borrower will reimburse Lender for any premium so paid, with
interest thereon as stated in the Note from the time of payment, on demand, and
the amount so owing to Lender shall be secured by the Mortgage.  The insurance
obtained by Lender may, but need not, protect Borrower’s interest and the
coverage that Lender purchases may not pay any claim that Borrower makes or any
claim that is made against Borrower in connection with the Property.

 

50

--------------------------------------------------------------------------------


 

Section 6.2            Casualty.  If the Property shall be damaged or destroyed,
in whole or in part, by fire or other casualty (a “Casualty”), Borrower (a)
shall give to Lender prompt notice of such damage reasonably estimated by
Borrower to cost more than One Hundred Thousand Dollars ($100,000.00) to repair,
and (b) shall promptly commence and diligently prosecute the completion of the
repair and restoration of the Property as nearly as possible to the condition
the Property was in immediately prior to such fire or other casualty, with such
alterations as may be reasonably approved by Lender (a “Restoration”) and
otherwise in accordance with Section 6.4. Borrower shall pay all costs of such
Restoration whether or not such costs are covered by insurance. Lender may, but
shall not be obligated to make proof of loss if not made promptly by Borrower.

 

Section 6.3             Condemnation.  Borrower shall promptly give Lender
notice of the actual or threatened commencement of any proceeding for the
Condemnation of the Property and shall deliver to Lender copies of any and all
papers served in connection with such proceedings. Lender may participate in any
such proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including but not
limited to any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
 If the Property or any portion thereof is taken by a condemning authority,
Borrower shall promptly commence and diligently prosecute the Restoration of the
Property and otherwise comply with the provisions of Section 6.4. If the
Property is sold, through foreclosure or otherwise, prior to the receipt by
Lender of the Award, Lender shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Debt.

 

Section 6.4              Restoration.  The following provisions shall apply in
connection with the Restoration of the Property:

 

(a)             If the Net Proceeds shall be less than Relevant Restoration
Threshold and the costs of completing the Restoration shall be less than the
Relevant Restoration Threshold, the Net Proceeds will be disbursed by Lender to
Borrower upon receipt, provided that all of the conditions set forth in clauses
(A), (E), (F), (G), (H), (J) and (L) of Section 6.4(b)(i) below are met and
Borrower delivers to Lender a written undertaking to expeditiously commence and
to satisfactorily complete with due diligence the Restoration in accordance with
the terms of this Agreement.

 

(b)             If the Net Proceeds are equal to or greater than the Relevant
Restoration Threshold or the costs of completing the Restoration is equal to or
greater than the Relevant Restoration Threshold, then in either case, Lender
shall make the Net Proceeds available for the

 

51

--------------------------------------------------------------------------------


 

Restoration in accordance with the provisions of this Section 6.4(b). The term
“Net Proceeds” for purposes of this Section 6.4 shall mean: (x) the net amount
of all insurance proceeds received by Lender pursuant to Section 6.1 (a)(i),
(iv), (vi) and (viii) as a result of such damage or destruction, after deduction
of its reasonable costs and expenses (including, but not limited to, reasonable
counsel fees), if any, in collecting same (“Insurance Proceeds”), or (y) the net
amount of the Award, after deduction of its reasonable costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same (“Condemnation Proceeds”), whichever the case may be.

 

(i)            The Net Proceeds shall be made available to Borrower for
Restoration provided that each of the following conditions are met:

 

(A)          no Event of Default shall have occurred and be continuing;

 

(B)           (1) in the event the Net Proceeds are Insurance Proceeds, and (x)
less than twenty-five percent (25%) of the total floor area of the Improvements
on the Property has been damaged, destroyed or rendered unusable as a result of
such fire or other casualty, or (y) Borrower is required under a Lease exceeding
the Relevant Leasing Threshold to use the Net Proceeds for the restoration of
the Property, or (2) in the event the Net Proceeds are Condemnation Proceeds,
and (x) less than ten percent (10%) of the land constituting the Property is
taken, and such land is located along the perimeter or periphery of the
Property, and no portion of the Improvements is located on such land, or (y)
Borrower is required under a Lease exceeding the Relevant Leasing Threshold to
use the Net Proceeds for the restoration of the Property;

 

(C)           Leases demising in the aggregate a percentage amount equal to or
greater than the Rentable Space Percentage of the total rentable space in the
Property which has been demised under executed and delivered Leases in effect as
of the date of the occurrence of such fire or other casualty or taking,
whichever the case may be, shall remain in full force and effect during and
after the completion of the Restoration, notwithstanding the occurrence of any
such fire or other casualty or taking, whichever the case may be, and will make
all necessary repairs and restorations thereto at their sole cost and expense. 
The term “Rentable Space Percentage” shall mean (x) in the event the Net
Proceeds are Insurance Proceeds, a percentage amount equal to fifty percent
(50%) and (y) in the event the Net Proceeds are Condemnation Proceeds, a
percentage amount equal to fifty percent (50%);

 

(D)          Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than ninety (90) days after such damage or
destruction or taking, whichever the case may be, occurs) and shall diligently
pursue the same to satisfactory completion;

 

(E)           Lender shall be satisfied that any operating deficits, including
all scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
fire

 

52

--------------------------------------------------------------------------------


 

or other casualty or taking, whichever the case may be, will be covered out of
(1) the Net Proceeds, (2) the insurance coverage referred to in Section
6.1(a)(iii), if applicable, or (3) by other funds of Borrower;

 

(F)           Lender shall be satisfied that the Restoration will be completed
on or before the earliest to occur of (1) the Maturity Date, (2) the earliest
date required for such completion under the terms of any Leases, (3) such time
as may be required under applicable zoning law, ordinance, rule or regulation in
order to repair and restore the Property to the condition it was in immediately
prior to such fire or other casualty or to as nearly as possible the condition
it was in immediately prior to such taking, as applicable or (4) the expiration
of the insurance coverage referred to in Section 6.1(a)(iii);

 

(G)           the Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable zoning laws, ordinances,
rules and regulations provided, however, that compliance with such zoning laws,
ordinances, rules and regulations (including, without limitation, parking
requirements) will not require restoration of the Improvements or the Property
to a size, condition, or configuration materially different than that which
existed immediately prior to such Casualty or taking;

 

(H)          the Restoration shall be done and completed by Borrower in an
expeditious and diligent fashion and in compliance with all applicable
governmental laws, rules and regulations (including, without limitation, all
applicable environmental laws);

 

(I)            such fire or other casualty or taking, as applicable, does not
result in the loss of access to the Property or the related Improvements;

 

(J)            the Debt Service Coverage Ratio, after giving effect to the
Restoration, shall be equal to or greater than 2.1:1;

 

(K)          Borrower shall deliver or cause to be delivered to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget should be consistent
with restoration budgets of similar retail properties then owned and operated by
nationally recognized owners and operators of retail properties located in the
areas in which the Property is located; and

 

(L)           the Net Proceeds together with any cash or cash equivalent
deposited by Borrower with Lender are sufficient in Lender’s discretion to cover
the cost of the Restoration.

 

(ii)             The Net Proceeds shall be held by Lender in an interest bearing
account and, until disbursed in accordance with the provisions of this Section
6.4(b), shall constitute additional security for the Debt and other obligations
under the Loan Documents.  The Net Proceeds shall be disbursed by Lender to, or
as directed by, Borrower from time to time during the course of the Restoration,
upon receipt of

 

53

--------------------------------------------------------------------------------


 

evidence satisfactory to Lender that (A) all materials installed and work and
labor performed to be paid for out of the requested disbursement in connection
with the Restoration have been performed, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
Property which have not either been fully bonded to the satisfaction of Lender
and discharged of record or in the alternative fully insured to the satisfaction
of Lender by the title company issuing the Title Insurance Policy.

 

(iii)            All plans and specifications required in connection with the
Restoration shall be subject to prior review and acceptance in all respects by
Lender and by an independent consulting engineer selected by Lender (the
“Casualty Consultant”), such review and acceptance not to be unreasonably
withheld or delayed. Lender shall have the use of the plans and specifications
and all permits, licenses and approvals required or obtained in connection with
the Restoration. The identity of the contractors, subcontractors and
rnaterialmen engaged in the Restoration, as well as the contracts under which
they have been engaged, shall be subject to prior review and acceptance by
Lender and the Casualty Consultant, such review and acceptance not to be
unreasonably withheld or delayed. All costs and expenses incurred by Lender in
connection with making the Net Proceeds available for the Restoration including,
without limitation, reasonable counsel fees and disbursements and the Casualty
Consultant’s fees, shall be paid by Borrower.

 

(iv)            In no event shall Lender be obligated to make disbursements of
the Net Proceeds in excess of an amount equal to the costs actually incurred
from time to time for work in place as part of the Restoration, as certified by
the Casualty Consultant, minus the Casualty Retainage. The term “Casualty
Retainage” shall mean an amount equal to ten percent (10%) of the costs actually
incurred for work in place as part of the Restoration, as certified by the
Casualty Consultant, until the Restoration has been completed. The Casualty
Retainage shall in no event, and notwithstanding anything to the contrary set
forth above in this Section 6.4(b), be less than the amount actually held back
by Borrower from contractors, subcontractors and materialmen engaged in the
Restoration. The Casualty Retainage shall not be released until the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b) and that all approvals
necessary for the re-occupancy and use of the Property have been obtained from
all appropriate governmental and quasi-governmental authorities, and Lender
receives evidence satisfactory to Lender that the costs of the Restoration have
been paid in full or will be paid in full out of the Casualty Retainage;
provided, however, that Lender will release the portion of the Casualty
Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which the Casualty
Consultant certifies to Lender that the contractor, subcontractor or materialman
has satisfactorily completed all work and has supplied all materials in
accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract, the contractor, subcontractor or materialman delivers
the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title company issuing the Title Insurance Policy, and Lender
receives an endorsement

 

54

--------------------------------------------------------------------------------


 

to the Title Insurance Policy insuring the continued priority of the lien of the
Mortgage and evidence of payment of any premium payable for such endorsement. If
required by Lender, the release of any such portion of the Casualty Retainage
shall be approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.

 

(v)          Lender shall not be obligated to make disbursements of the Net
Proceeds more frequently than once every calendar month.

 

(vi)         If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 6.4(b) shall constitute additional security for the Debt and other
obligations under the Loan Documents.

 

(vii)         The excess, if any, of the Net Proceeds and the remaining balance,
if any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing under
the Note, this Agreement or any of the other Loan Documents.

 

(c)            All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to Section 6.4(b)(vii) may be retained and applied by Lender toward the payment
of the Debt whether or not then due and payable in such order, priority and
proportions as Lender in its sole discretion shall deem proper (provided no
Event of Default exists, such Borrower shall not be required to pay any
Prepayment Consideration in connection with such payment), or, at the discretion
of Lender, the same may be paid, either in whole or in part, to Borrower for
such purposes as Lender shall designate, in its discretion.

 

(d)            In the event of foreclosure of the Mortgage with respect to the
Property, or other transfer of title to the Property in extinguishment in whole
or in part of the Debt all right, title and interest of Borrower in and to the
Policies that are not blanket Policies then in force concerning the Property and
all proceeds payable thereunder shall thereupon vest in the purchaser at such
foreclosure or Lender or other transferee in the event of such other transfer of
title.

 

55

--------------------------------------------------------------------------------


 

(e)            Lender shall with reasonable promptness following any Casualty or
Condemnation notify Borrower whether or not Net Proceeds are required to be made
available to Borrower for restoration pursuant to this Section 6.4.

 

ARTICLE VII

 

RESERVE FUNDS

 

Section 7.1             Required Repair Funds.

 

7.1.1         Deposits.   Borrower shall perform the repairs at the Property, if
any, as more particularly set forth on Schedule III hereto within six (6) months
from the date of funding (such repairs hereinafter referred to as “Required
Repairs”).  Borrower shall complete the Required Repairs on or before the
required deadline for each repair as set forth on Schedule III. It shall be an
Event of Default under this Agreement if (i) Borrower does not complete the
Required Repairs at the Property by the required deadline for each repair as set
forth on Schedule III, and (ii) Borrower does not satisfy each condition
contained in Section 7.1.2 hereof. Upon the occurrence of such an Event of
Default, Lender, at its option, may withdraw all Required Repair Funds from the
Required Repair Account and Lender may apply such funds either to completion of
the Required Repairs at the Property or toward payment of the Debt in such
order, proportion and priority as Lender may determine in its sole discretion. 
Lender’s right to withdraw and apply Required Repair Funds shall be in addition
to all other rights and remedies provided to Lender under this Agreement and the
other Loan Documents.  On the Closing Date, Borrower shall deposit with Lender
the amount for the Property set forth on such Schedule III hereto, if any, to
perform the Required Repairs for the Property.  Amounts so deposited with
Lender, if any, shall be held by Lender in an interest bearing account. Amounts
so deposited, if any, shall hereinafter be referred to as Borrower’s “Required
Repair Fund” and the account, if any, in which such amounts are held shall
hereinafter be referred to as Borrower’s “Required Repair Account.”

 

7.1.2         Release of Required Repair Funds. Lender shall disburse to
Borrower the Required Repair Funds from the Required Repair Account from time to
time upon satisfaction by Borrower of each of the following conditions:  (i)
Borrower shall submit a written request for payment to Lender at least fifteen
(15) days prior to the date on which Borrower requests such payment be made and
specifies the Required Repairs to be paid, (ii) on the date such request is
received by Lender and on the date such payment is to be made, no Default or
Event of Default shall exist and remain uncured, (iii) Lender shall have
received a certificate from Borrower (A) stating that all Required Repairs at
the Property to be funded by the requested disbursement have been completed in
good and workmanlike manner and in accordance with all applicable federal, state
and local laws, rules and regulations, such certificate to be accompanied by a
copy of any license, permit or other approval by any Governmental Authority
required to commence and/or complete the Required Repairs, (B) identifying each
Person that supplied materials or labor in connection with the Required Repairs
performed at the Property to be funded by the requested disbursement under a
contract in excess of $50,000, and (C) stating that each Person who has supplied
materials or labor in connection with the Required Repairs to be funded by the
requested disbursement has been paid in full or will be paid in full upon such
disbursement, such certificate to be accompanied by lien waivers or other
evidence of payment satisfactory to

 

56

--------------------------------------------------------------------------------


 

Lender, (iv) at Lender’s option, a title search for the Property indicating that
the Property is free from all liens, claims and other encumbrances not
previously approved by Lender, and (v) Lender shall have received such other
evidence as Lender shall reasonably request that the Required Repairs at the
Property to be funded by the requested disbursement have been completed and are
paid for or will be paid upon such disbursement to Borrower.  Lender shall not
be required to make disbursements from the Required Repair Account with respect
to the Property more than once each calendar month and such disbursement shall
be made only upon satisfaction of each condition contained in this Section
7.1.2.

 

Section 7.2              Tax and Insurance Escrow Fund. Borrower shall pay to
Lender on each Payment Date (a) one-twelfth of the Taxes that Lender estimates
will be payable during the next ensuing twelve (12) months in order to
accumulate with Lender sufficient funds to pay all such Taxes at least thirty
(30) days prior to their respective due dates and (b) one-twelfth of the
Insurance Premiums that Lender estimates will be payable for the renewal of the
coverage afforded by the Policies upon the expiration thereof in order to
accumulate with Lender sufficient funds to pay all such Insurance Premiums at
least thirty (30) days prior to the expiration of the Policies, (said amounts in
(a) and (b) above are hereinafter called the “Tax and Insurance Escrow Fund”).
The Tax and Insurance Escrow Fund and the payments of interest or principal or
both, payable pursuant to the Note, shall be added together and shall be paid as
an aggregate sum by Borrower to Lender. Lender will apply the Tax and Insurance
Escrow Fund to payments of Taxes and Insurance Premiums required to be made by
Borrower pursuant to this Agreement and under the Mortgage. In making any
payment relating to the Tax and Insurance Escrow Fund, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) or insurer or agent (with respect to
Insurance Premiums) or from Borrower without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof, provided, however, Lender shall
use reasonable efforts to pay such real property taxes sufficiently early to
obtain the benefit of any available discounts of which it has knowledge. If the
amount of the Tax and Insurance Escrow Fund shall exceed the amounts due for
Taxes and Insurance Premiums, Lender shall, in its sole discretion, return any
excess to Borrower or credit such excess against future payments to be made to
the Tax and Insurance Escrow Fund. The Tax and Insurance Escrow Fund shall be
held by Lender in an interest-bearing account and shall at Lender’s option be
held in Eligible Account at an Eligible Institution.  Any interest earned on
said account shall be held in said account and credited toward future deposits
to the Tax and Insurance Escrow Fund. Any amount remaining in the Tax and
Insurance Escrow Fund after the Debt has been paid in full shall be returned to
Borrower. In allocating such excess, Lender may deal with the Person shown on
the records of Lender to be the owner of the Property.  If at any time Lender
reasonably determines that the Tax and Insurance Escrow Fund is not or will not
be sufficient to pay Taxes or Insurance Premiums by the dates set forth above,
Lender shall notify Borrower of such determination and Borrower shall increase
its monthly payments to Lender by the amount that Lender estimates is sufficient
to make up the deficiency at least thirty (30) days prior to delinquency of the
Taxes or Insurance Premiums. Notwithstanding anything to the contrary
hereinbefore contained, in the event that Borrower provides (1) evidence
satisfactory to Lender that the Property is insured under a “blanket” policy
which is acceptable to Lender and which otherwise satisfies the requirements of
this Agreement and (2) evidence satisfactory to Lender that the Taxes for the
Property have been paid in accordance with the requirements set forth in this
Agreement, Lender will waive the requirement set forth herein for Borrower to
make

 

57

--------------------------------------------------------------------------------


 

deposits into the Tax and Insurance Escrow Fund for the payment of Insurance
Premiums due on such “blanket” policy of insurance and for payment of such
Taxes, provided, however, Lender expressly reserves the right to require
Borrower to make deposits to the Tax and Insurance Escrow Fund for the payment
of Insurance Premiums if at any time the Property is not insured under a
“blanket” insurance policy which satisfies the requirements of this Agreement or
Taxes are not paid in accordance with the requirements of this Agreement.

 

Section 7.3              Replacements and Replacement Reserve.

 

7.3.1          Replacement Reserve Fund.   Borrower shall pay to Lender on the
date hereof and on each Payment Date one twelfth of the amount (the “Replacement
Reserve Monthly Deposit”) reasonably estimated by Lender in its sole discretion
to be due for replacements and repairs required to be made to the Property
during the calendar year (collectively, the “Replacements”), which Replacement
Reserve Monthly Deposit shall be in an amount equal to no less than $0.15 per
year per square foot of gross leasable area. Amounts so deposited shall
hereinafter be referred to as Borrower’s “Replacement Reserve Fund” and the
account in which such amounts are held shall hereinafter be referred to as
Borrower’s “Replacement Reserve Account.”  Lender may reassess its estimate of
the amount necessary for the Replacement Reserve Fund from time to time, and may
increase the monthly amounts required to be deposited into the Replacement
Reserve Fund upon thirty (30) days notice to Borrower if Lender determines in
its reasonable discretion that an increase is necessary to maintain the proper
maintenance and operation of the Property.  Any amount held in the Replacement
Reserve Account and allocated for the Property shall be retained by Lender in an
interest bearing account, or, at the option of Lender, in an Eligible Account at
an Eligible Institution; provided, however, that, any interest accrued on the
amounts on deposit in the Replacement Reserve Fund shall be disbursed to
Borrower no more than once per calendar year upon the written request of
Borrower. Notwithstanding anything to the contrary in this Section 7.3, Borrower
shall not be required to make Replacement Reserve Monthly Deposits, provided
that: (i) no Event of Default shall have occurred; and (ii) Borrower makes all
necessary Replacements and otherwise maintains the Property to Lender’s
satisfaction. Upon notice from Lender following: (a) an Event of Default; or (b)
the failure of Borrower to make necessary Replacements or otherwise maintain the
Property to Lender’s satisfaction, Borrower shall begin to deposit the
Replacement Reserve Monthly Deposit into the Replacement Reserve Fund beginning
on the Payment Date (as defined herein) immediately following the date of such
notice.

 

7.3.2         Disbursements from Replacement Reserve Account.

 

(a)             Lender shall make disbursements from the Replacement Reserve
Account to pay Borrower only for the costs of the Replacements.  Lender shall
not be obligated to make disbursements from the Replacement Reserve Account to
reimburse Borrower for the costs of routine maintenance to the Property or for
costs which are to be reimbursed from the Required Repair Fund (if any).

 

(b)             Lender shall, upon written request from Borrower and
satisfaction of the requirements set forth in this Section 7.3.2, disburse to
Borrower amounts from the Replacement Reserve Account necessary to pay for the
actual approved costs of Replacements or to reimburse

 

58

--------------------------------------------------------------------------------


 

Borrower therefor, upon completion of such Replacements (or, upon partial
completion in the case of Replacements made pursuant to Section 7.3.2(f)) as
determined by Lender.  In no event shall Lender be obligated to disburse funds
from the Replacement Reserve Account if a Default or an Event of Default exists.

 

(c)            Each request for disbursement from the Replacement Reserve
Account shall be in a form specified or approved by Lender and shall specify (i)
the specific Replacements for which the disbursement is requested, (ii) the
quantity and price of each item purchased, if the Replacement includes the
purchase or replacement of specific items, (iii) the price of all materials
(grouped by type or category) used in any Replacement other than the purchase or
replacement of specific items, and (iv) the cost of all contracted labor or
other services applicable to each Replacement for which such request for
disbursement is made. With each request Borrower shall certify that all
Replacements have been made in accordance with all applicable Legal Requirements
of any Governmental Authority having jurisdiction over the Property to which the
Replacements are being provided and, unless Lender has agreed to issue joint
checks as described below, each request shall include evidence of payment of all
such amounts.  Each request for disbursement shall include copies of invoices
for all items or materials purchased and all contracted labor or services
provided. Except as provided in Section 7.3.2(e), each request for disbursement
from the Replacement Reserve Account shall be made only after completion of the
Replacement for which disbursement is requested.  Borrower shall provide Lender
evidence of completion satisfactory to Lender in its reasonable judgment.

 

(d)           Borrower shall pay all invoices in connection with the
Replacements with respect to which a disbursement is requested prior to
submitting such request for disbursement from the Replacement Reserve Account
or, at the request of Borrower, Lender will issue joint checks, payable to
Borrower and the contractor, supplier, materialman, mechanic, subcontractor or
other party to whom payment is due in connection with a Replacement.  In the
case of payments made by joint check, Lender may require a waiver of lien from
each Person receiving payment prior to Lender’s disbursement from the
Replacement Reserve Account. In addition, as a condition to any disbursement,
Lender may require Borrower to obtain lien waivers from each contractor,
supplier, materialman, mechanic or subcontractor who receives payment in an
amount equal to or greater than $100,000 for completion of its work or delivery
of its materials. Any lien waiver delivered hereunder shall conform to the
requirements of applicable law and shall cover all work performed and materials
supplied (including equipment and fixtures) for the Property by that contractor,
supplier, subcontractor, mechanic or materialman through the date covered by the
current reimbursement request (or, in the event that payment to such contractor,
supplier, subcontractor, mechanic or materialmen is to be made by a joint check,
the release of lien shall be effective through the date covered by the previous
release of funds request).

 

(e)            If (i) the cost of a Replacement exceeds $100,000, (ii) the
contractor performing such Replacement requires periodic payments pursuant to
terms of a written contract, and (iii) Lender has approved in writing in advance
such periodic payments, a request for reimbursement from the Replacement Reserve
Account may be made after completion of a portion of the work under such
contract, provided (A) such contract requires payment upon completion of such
portion of the work, (B) the materials for which the request is made are on site
at the Property and are properly secured or have been installed in the Property,
(C) all other conditions in this Agreement for disbursement have been satisfied,
(D) funds remaining in the

 

59

--------------------------------------------------------------------------------


 

Replacement Reserve Account are, in Lender’s judgment, sufficient to complete
such Replacement and other Replacements when required, and (E) if required by
Lender, each contractor or subcontractor receiving payments under such contract
shall provide a waiver of lien with respect to amounts which have been paid to
that contractor or subcontractor.

 

(f)                                    Borrower shall not make a request for
disbursement from the Replacement Reserve Account more frequently than once in
any calendar month and (except in connection with the final disbursement) the
total cost of all Replacements in any request shall not be less than $5,000.00.

 

7.3.3                        Performance of Replacements.

 

(a)                                  Borrower shall make Replacements when
required in order to keep the Property in condition and repair consistent with
other first class, full service retail properties in the same market segment in
the metropolitan area in which the Property is located, and to keep the Property
or any portion thereof from deteriorating. Borrower shall complete all
Replacements in a good and workmanlike manner as soon as practicable following
the commencement of making each such Replacement.

 

(b)                                 Lender reserves the right, at its option, to
approve all contracts or work orders with materialmen, mechanics, suppliers,
subcontractors, contractors or other parties providing labor or materials under
contracts for an amount in excess of $100,000 in connection with the
Replacements. Upon Lender’s request, Borrower shall assign any contract or
subcontract to Lender.

 

(c)                                  In the event Lender determines in its
reasonable discretion that any Replacement is not being performed in a
workmanlike or timely manner or that any Replacement has not been completed in a
workmanlike or timely manner, and such failure continues to exist for more than
thirty (30) days after notice from Lender to Borrower, Lender shall have the
option to withhold disbursement for such unsatisfactory Replacement and to
proceed under existing contracts or to contract with third parties to complete
such Replacement and to apply the Replacement Reserve Fund toward the labor and
materials necessary to complete such Replacement, without providing any prior
notice to Borrower and to exercise any and all other remedies available to
Lender upon an Event of Default hereunder.

 

(d)                                 In order to facilitate Lender’s completion
or making of the Replacements pursuant to Section 7.3.3(c) above, Borrower
grants Lender the right to enter onto the Property and perform any and all work
and labor necessary to complete or make the Replacements and/or employ watchmen
to protect the Property from damage. All sums so expended by Lender, to the
extent not from the Replacement Reserve Fund, shall be deemed to have been
advanced under the Loan to Borrower and secured by the Mortgage. For this
purpose Borrower constitutes and appoints Lender its true and lawful
attorney-in-fact with full power of substitution to complete or undertake the
Replacements in the name of Borrower. Such power of attorney shall be deemed to
be a power coupled with an interest and cannot be revoked but shall only be
effective following an Event of Default. Borrower empowers said attorney-in-fact
as follows:  (i) to use any funds in the Replacement Reserve Account for the
purpose of making or completing the Replacements; (ii) to make such additions,
changes and corrections to the Replacements as shall

 

60

--------------------------------------------------------------------------------


 

be necessary or desirable to complete the Replacements; (iii) to employ such
contractors, subcontractors, agents, architects and inspectors as shall be
required for such purposes; (iv) to pay, settle or compromise all existing bills
and claims which are or may become Liens against the Property, or as may be
necessary or desirable for the completion of the Replacements, or for clearance
of title; (v) to execute all applications and certificates in the name of
Borrower which may be required by any of the contract documents; (vi) to
prosecute and defend all actions or proceedings in connection with the Property
or the rehabilitation and repair of the Property; and (vii) to do any and every
act which Borrower might do in its own behalf to fulfill the terms of this
Agreement.

 

(e)                                  Nothing in this Section 7.3.3 shall: (i)
make Lender responsible for making or completing the Replacements; (ii) require
Lender to expend funds in addition to the Replacement Reserve Fund to make or
complete any Replacement; (iii) obligate Lender to proceed with the
Replacements; or (iv) obligate Lender to demand from Borrower additional sums to
make or complete any Replacement.

 

(f)                                    Borrower shall permit Lender and Lender’s
agents and representatives (including, without limitation, Lender’s engineer,
architect, or inspector) or third parties making Replacements pursuant to this
Section 7.3.3 to enter onto the Property during normal business hours (subject
to the rights of tenants under their Leases) to inspect the progress of any
Replacements and all materials being used in connection therewith, to examine
all plans and shop drawings relating to such Replacements which are or may be
kept at the Property, and to complete any Replacements made pursuant to this
Section 7.3.3. Borrower shall cause all contractors and subcontractors to
cooperate with Lender or Lender’s representatives or such other persons
described above in connection with inspections described in this
Section 7.3.3(f) or the completion of Replacements pursuant to this
Section 7.3.3.

 

(g)                                 Lender may require an inspection of the
Property at Borrower’s expense prior to making a monthly disbursement in excess
of $10,000 from the Replacement Reserve Account in order to verify completion of
the Replacements for which reimbursement is sought. Lender may require that such
inspection be conducted by an appropriate independent qualified professional
selected by Lender and/or may require a copy of a certificate of completion by
an independent qualified professional acceptable to Lender prior to the
disbursement of any amounts from the Replacement Reserve Account. Borrower shall
pay the expense of the inspection as required hereunder, whether such inspection
is conducted by Lender or by an independent qualified professional.

 

(h)                                 The Replacements and all materials,
equipment, fixtures, or any other item comprising a part of any Replacement
shall be constructed, installed or completed, as applicable, free and clear of
all mechanic’s, materialman’s or other liens (except for those Liens existing on
the date of this Agreement which have been approved in writing by Lender).

 

(i)                                     Before each disbursement from the
Replacement Reserve Account, Lender may require Borrower to provide Lender with
a search of title to the Property effective to the date of the disbursement,
which search shows that no mechanic’s or materialmen’s liens or other liens of
any nature have been placed against the Property since the date of recordation
of the

 

61

--------------------------------------------------------------------------------


 

Mortgage and that title to the Property is free and clear of all Liens (other
than the lien of the Mortgage and any other Liens previously approved in writing
by Lender, if any).

 

(j)                                     All Replacements shall comply with all
applicable Legal Requirements of all Governmental Authorities having
jurisdiction over the Property and applicable insurance requirements including,
without limitation, applicable building codes, special use permits,
environmental regulations, and requirements of insurance underwriters.

 

(k)                                  In addition to any insurance required under
the Loan Documents, Borrower shall provide or cause to be provided workmen’s
compensation insurance, builder’s risk, and public liability insurance and other
insurance to the extent required under applicable law in connection with a
particular Replacement. All such policies shall be in form and amount reasonably
satisfactory to Lender. All such policies which can be endorsed with standard
mortgagee clauses making loss payable to Lender or its assigns shall be so
endorsed. Certified copies of such policies shall be delivered to Lender.

 

7.3.4                        Failure to Make Replacements.

 

(a)                                  It shall be an Event of Default under this
Agreement if Borrower fails to comply with any provision of this Section 7.3 and
such failure is not cured within thirty (30) days after notice from Lender;
provided, however, if such failure is not capable of being cured within said
thirty (30) day period, then provided that Borrower commences action to complete
such cure and thereafter diligently proceeds to complete such cure, such thirty
(30) day period shall be extended for such time as is reasonably necessary for
Borrower, in the exercise of due diligence, to cure such failure, but such
additional period of time shall not exceed sixty (60) days. Upon the occurrence
of such an Event of Default, Lender may use the Replacement Reserve Fund (or any
portion thereof) for any purpose, including but not limited to completion of the
Replacements as provided in Section 7.3.3, or for any other repair or
replacement to the Property or toward payment of the Debt in such order,
proportion and priority as Lender may determine in its sole discretion. Lender’s
right to withdraw and apply the Replacement Reserve Funds shall be in addition
to all other rights and remedies provided to Lender under this Agreement and the
other Loan Documents.

 

(b)                                 Nothing in this Agreement shall obligate
Lender to apply all or any portion of the Replacement Reserve Fund on account of
an Event of Default to payment of the Debt or in any specific order or priority.

 

7.3.5                        Balance in the Replacement Reserve Account. The
insufficiency of any balance in the Replacement Reserve Account shall not
relieve Borrower from its obligation to fulfill all preservation and maintenance
covenants in the Loan Documents.

 

7.3.6                        Indemnification.          BORROWER SHALL INDEMNIFY
LENDER AND HOLD LENDER HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, SUITS,
CLAIMS, DEMANDS, LIABILITIES, LOSSES, DAMAGES, OBLIGATIONS AND COSTS AND
EXPENSES (INCLUDING LITIGATION COSTS AND REASONABLE ATTORNEYS FEES AND EXPENSES)
ARISING FROM OR IN ANY WAY CONNECTED WITH THE PERFORMANCE OF THE REPLACEMENTS

 

62

--------------------------------------------------------------------------------


 

UNLESS THE SAME ARE SOLELY DUE TO GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
LENDER. BORROWER SHALL ASSIGN TO LENDER ALL RIGHTS AND CLAIMS BORROWER MAY HAVE
AGAINST ALL PERSONS OR ENTITIES SUPPLYING LABOR OR MATERIALS IN CONNECTION WITH
THE REPLACEMENTS; PROVIDED, HOWEVER, THAT LENDER MAY NOT PURSUE ANY SUCH RIGHT
OR CLAIM UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND REMAINS UNCURED.

 

Section 7.4                                      Intentionally Deleted.

 

Section 7.5                                      Intentionally Deleted.

 

Section 7.6                                      Intentionally Deleted.

 

Section 7.7                                      Reserve Funds, Generally.

 

7.7.1                        Borrower grants to Lender a first-priority
perfected security interest in each of the Reserve Funds and any and all monies
now or hereafter deposited in each Reserve Fund as additional security for
payment of the Debt. Until expended or applied in accordance herewith, the
Reserve Funds shall constitute additional security for the Debt.

 

7.7.2                        Upon the occurrence of an Event of Default, Lender
may, in addition to any and all other rights and remedies available to Lender,
apply any sums then present in any or all of the Reserve Funds to the payment of
the Debt in any order in its sole discretion.

 

7.7.3                        The Reserve Funds shall not constitute trust funds
and may be commingled with other monies held by Lender.

 

7.7.4                        The Reserve Funds shall be held in interest bearing
accounts. All earnings or interest on the Reserve Funds shall be added to and
become a part of such Tax and Insurance Escrow Fund and shall be disbursed in
the same manner as other monies deposited in such Reserve Funds.

 

7.7.5                             Borrower shall not, without obtaining the
prior written consent of Lender, further pledge, assign or grant any security
interest in any Reserve Fund or the monies deposited therein or permit any lien
or encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.

 

7.7.6                        Lender shall not be liable for any loss sustained
on the investment of any funds constituting the Reserve Funds unless occasioned
by the gross negligence or willful misconduct of Lender.

 

7.7.7                        Upon payment in full of the Debt and performance of
all other obligations under this Agreement and the other Loan Documents, Lender
shall disburse to Borrower all remaining Reserve Funds.

 

63

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

DEFAULTS

 

Section 8.1                                      Event of Default.

 

(a)                                  Each of the following events shall
constitute an event of default hereunder (an “Event of Default”):

 

(i)                                     if any portion of the Debt is not paid
within five (5) days of the applicable due date;

 

(ii)                                  if any of the Taxes or Other Charges are
not paid prior to the date when the same become delinquent, except to the extent
that there are sufficient funds in the Tax and Insurance Escrow Fund to pay such
Taxes or Other Charges and Lender fails to or refuses to release the same from
the Tax and Insurance Escrow Fund;

 

(iii)                               if the Policies are not kept in full force
and effect, or if certified copies of the Policies are not delivered to Lender
within the time frame provided herein;

 

(iv)                              if Borrower transfers or encumbers any portion
of the Property without Lender’s prior written consent (to extent such consent
is required) or otherwise violates the provisions of Section 5.2.13 of this Loan
Agreement;

 

(v)                                 if any material representation or warranty
made by Borrower herein or in any other Loan Document, or in any report,
certificate, financial statement or other instrument, agreement or document
furnished to Lender shall have been false or misleading in any material respect
as of the date the representation or warranty was made;

 

(vi)                              if Borrower or indemnitor or any guarantor
under any guaranty or indemnity issued in connection with the Loan shall make an
assignment for the benefit of creditors;

 

(vii)                           if a receiver, liquidator or trustee shall be
appointed for Borrower or any guarantor or indemnitor under any guarantee or
indemnity issued in connection with the Loan or if Borrower or such guarantor or
indemnitor shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Borrower or such guarantor or indemnitor, or if any proceeding
for the dissolution or liquidation of Borrower or such guarantor or indemnitor
shall be instituted; provided, however, if such appointment, adjudication,
petition or proceeding was involuntary and not consented to by Borrower or such
guarantor or indemnitor, upon the same not being discharged, stayed or dismissed
within one hundred eighty (180) days;

 

64

--------------------------------------------------------------------------------


 

(viii)                        if Borrower attempts to assign its rights under
this Agreement or any of the other Loan Documents or any interest herein or
therein in contravention of the Loan Documents;

 

(ix)                                if Borrower breaches any of its respective
negative covenants contained in Section 5.2 or any covenant contained in
Section 4.1.30 hereof;

 

(x)                                   with respect to any term, covenant or
provision set forth herein which specifically contains a notice requirement or
grace period, if Borrower shall be in default under such term, covenant or
condition after the giving of such notice or the expiration of such grace
period;

 

(xi)                                if any Purchase Price Adjustment is not
timely paid in accordance with the Purchase Contract following satisfaction of
Borrower’s reasonable documentation requirements of its seller under the
Purchase Contract;

 

(xii)                             if Borrower shall continue to be in Default
under any of the other terms, covenants or conditions of this Agreement not
specified in subsections (i) to (xi) above, for ten (10) days after notice to
Borrower from Lender, in the case of any Default which can be cured by the
payment of a sum of money, or for thirty (30) days after notice from Lender in
the case of any other Default; provided, however, that if such non-monetary
Default is susceptible of cure but cannot reasonably be cured within such 30-day
period and provided further that Borrower shall have commenced to cure such
Default within such 30-day period and thereafter diligently and expeditiously
proceeds to cure the same, such 30-day period shall be extended for such time as
is reasonably necessary for Borrower in the exercise of due diligence to cure
such Default, such additional period not to exceed one hundred eighty (180)
days; or

 

(xiii)                          if there shall be default under any of the other
Loan Documents beyond any applicable cure periods contained in such documents,
whether as to Borrower or the Property, or if any other such event shall occur
or condition shall exist, if the effect of such event or condition is to
accelerate the maturity of any portion of the Debt or to permit Lender to
accelerate the maturity of all or any portion of the Debt.

 

(b)                                 Upon the occurrence of an Event of Default
(other than an Event of Default described in clauses (vi), (vii) or (viii)
above) and at any time thereafter Lender may, in addition to any other rights or
remedies available to it pursuant to this Agreement and the other Loan Documents
or at law or in equity, take such action, without notice or demand, that Lender
deems advisable to protect and enforce its rights against Borrower and in the
Property, including, without limitation, declaring the Debt to be immediately
due and payable, and Lender may enforce or avail itself of any or all rights or
remedies provided in the Loan Documents against Borrower and the Property,
including, without limitation, all rights or remedies available at law or in
equity; and upon any Event of Default described in clauses (vi), (vii) or (viii)
above, the Debt and all other obligations of Borrower hereunder and under the
other Loan Documents shall immediately and automatically become due and payable,
without notice or demand, and Borrower hereby expressly waives any such notice
or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

65

--------------------------------------------------------------------------------


 

Section 8.2                                      Remedies.

 

(a)                                  Upon the occurrence of an Event of Default,
all or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement or any of the other
Loan Documents executed and delivered by, or applicable to, Borrower or at law
or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Debt shall be declared due and payable, and
whether or not Lender shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents with respect to the Property. Any such actions taken by Lender shall
be cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, Borrower agrees
that if an Event of Default is continuing (i) Lender is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Property and
the Mortgage has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full. Without limiting the
generality of the foregoing, it is expressly agreed that upon any Event of
Default described in clause (xi) above, in addition to all other remedies
available to Lender, Lender shall have the right to enforce Indemnitor’s
guaranty of the payment of the Purchase Price Adjustment, as set forth in the
Indemnity Agreement, without first resorting to or exhausting any security or
collateral or without first having recourse to any Loan Document or any of the
Property through foreclosure proceedings or otherwise.

 

(b)                                 Lender shall have the right from time to
time to partially foreclose the Mortgage in any manner and for any amounts
secured by the Mortgage then due and payable as determined by Lender in its sole
discretion including, without limitation, the following circumstances: (i) in
the event Borrower defaults beyond any applicable grace period in the payment of
one or more scheduled payments of principal and interest, Lender may foreclose
the Mortgage to recover such delinquent payments, or (ii) in the event Lender
elects to accelerate less than the entire outstanding principal balance of the
Loan, Lender may foreclose the Mortgage to recover so much of the principal
balance of the Loan as Lender may accelerate and such other sums secured by the
Mortgage as Lender may elect. Notwithstanding one or more partial foreclosures,
the Property shall remain subject to the Mortgage to secure payment of sums
secured by the Mortgage and not previously recovered.

 

(c)                                  Lender shall have the right from time to
time to sever the Note and the other Loan Documents into one or more separate
notes, mortgages and other security documents (the “Severed Loan Documents”) in
such denominations as Lender shall determine in its sole discretion for purposes
of evidencing and enforcing its rights and remedies provided hereunder. Borrower
shall execute and deliver to Lender from time to time, promptly after the
request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender. Borrower
hereby absolutely and irrevocably appoints Lender following the occurrence of an
Event of Default as its true and lawful attorney, coupled with an interest, in

 

66

--------------------------------------------------------------------------------


 

its name and stead to make and execute all documents necessary or desirable to
effect the aforesaid severance, Borrower ratifying all that its said attorney
shall do by virtue thereof; provided, however, Lender shall not make or execute
any such documents under such power until three (3) days after notice has been
given to Borrower by Lender of Lender’s intent to exercise its rights under such
power. Borrower shall not be obligated to pay any costs or expenses incurred in
connection with the preparation, execution, recording or filing of the Severed
Loan Documents, and the Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents and
any such representations and warranties contained in the Severed Loan Documents
will be given by Borrower only as of the Closing Date.

 

(d)                                 As used in this Section 8.2, a “foreclosure”
shall include any sale by power of sale.

 

Section 8.3                                      Remedies Cumulative; Waivers.
The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Lender’s rights, powers
and remedies may be pursued singly, concurrently or otherwise, at such time and
in such order as Lender may determine in Lender’s sole discretion. No delay or
omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one Default or
Event of Default with respect to Borrower shall not be construed to be a waiver
of any subsequent Default or Event of Default by Borrower or to impair any
remedy, right or power consequent thereon.

 

ARTICLE IX

 

SPECIAL PROVISIONS

 

Section 9.1                                      Sale of Notes and
Securitization. At the request of the holder of the Note and, to the extent not
already required to be provided by Borrower under this Agreement, Borrower shall
cooperate with Lender to allow Lender to satisfy the market standards to which
the holder of the Note customarily adheres or which may be reasonably required
in the marketplace or by the Rating Agencies in connection with the sale of the
Note or participations therein or the first successful securitization (such sale
and/or securitization, the “Securitization”) of rated single or multi-class
securities (the “Securities”) secured by or evidencing ownership interests in
the Note and the Mortgage. In this regard Borrower shall:

 

(a)                                  (i) provide such financial and other
information with respect to the Property, Borrower and the Manager, (ii) provide
budgets relating to the Property and (iii) to perform or permit or cause to be
performed or permitted such site inspection, appraisals, market studies,
environmental reviews and reports (Phase I’s and, if appropriate, Phase II’s),
engineering reports and other due diligence investigations of the Property, as
may be reasonably requested by the holder of the Note or the Rating Agencies or
as may be necessary or appropriate in connection with the Securitization (the
“Provided Information”), together, if customary, with

 

67

--------------------------------------------------------------------------------


 

appropriate verification and/or consents of the Provided Information through
letters of auditors or opinions of counsel of independent attorneys acceptable
to Lender and the Rating Agencies;

 

(b)                                 cause counsel to render opinions, which may
be relied upon by the holder of the Note, the Rating Agencies and their
respective counsel, agents and representatives, as to non-consolidation,
fraudulent conveyance, and true sale and/or lease or any other opinion customary
in securitization transactions, which counsel and opinions shall be reasonably
satisfactory to the holder of the Note and the Rating Agencies;

 

(c)                                  make such representations and warranties as
of the closing date of the Securitization with respect to the Property,
Borrower, and the Loan Documents as are consistent with the representations and
warranties made in the Loan Documents; and

 

(d)                                       execute such amendments to the Loan
Documents and organizational documents as may be reasonably requested by the
holder of the Note or the Rating Agencies or otherwise to effect the
Securitization; provided, however, that Borrower shall not be required to modify
or amend any Loan Document if such modification or amendment would (i) change
the interest rate, the stated maturity or the amortization of principal set
forth in the Note, or (ii) modify or amend any other material economic term of
the Loan.

 

All material out-of-pocket third party costs and expenses incurred by Borrower
in connection with complying with requests made under this Section 9.1 shall be
paid by Lender.

 

Section 9.2                                      Securitization. Borrower
understands that certain of the Provided Information may be included in
disclosure documents in connection with the Securitization, including, without
limitation, a prospectus, prospectus supplement or private placement memorandum
(each, a “Disclosure Document”) and may also be included in filings with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), or provided or made available to investors or
prospective investors in the Securities, the Rating Agencies, and service
providers relating to the Securitization. In the event that the Disclosure
Document is required to be revised prior to the sale of all Securities, Borrower
will cooperate with the holder of the Note in updating the Disclosure Document
by providing all current information necessary to keep the Disclosure Document
accurate and complete in all material respects.

 

Section 9.3                                      Rating Surveillance. Lender, at
its option, may retain the Rating Agencies to provide rating surveillance
services on any certificates issued in a Securitization. Such rating
surveillance will be at the expense of Lender (the “Rating Surveillance
Charge”).

 

Section 9.4                                      Exculpation. Subject to the
qualifications below, Lender shall not enforce the liability and obligation of
Borrower to perform and observe the obligations contained in the Note, this
Agreement, the Mortgage or the other Loan Documents by any action or proceeding
wherein a money judgment shall be sought against Borrower, except that Lender or
Trustee may bring a foreclosure action, an action for specific performance or
any other appropriate action or proceeding to enable Lender or Trustee to
enforce and realize upon its interest under the Note, this Agreement, the
Mortgage and the other Loan Documents, or in the

 

68

--------------------------------------------------------------------------------


 

Property, the Rents following an Event of Default, or any other collateral given
to Lender or Trustee pursuant to the Loan Documents; provided, however, that,
except as specifically provided herein, any judgment in any such action or
proceeding shall be enforceable against Borrower only to the extent of
Borrower’s interest in the Property, in the Rents following an Event of Default
and in any other collateral given to Lender or Trustee, and Lender or Trustee,
by accepting the Note, this Agreement, the Mortgage and the other Loan
Documents, agrees that it shall not sue for, seek or demand any deficiency
judgment against Borrower in any such action or proceeding under or by reason of
or under or in connection with the Note, this Agreement, the Mortgage or the
other Loan Documents. The provisions of this section shall not, however, (a)
constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (b) impair the right of Lender or Trustee
to name Borrower as a party defendant in any action or suit for foreclosure and
sale under any of the Mortgage; (c) affect the validity or enforceability of or
any guaranty made in connection with the Loan or any of the rights and remedies
of Lender or Trustee thereunder; (d) impair the right of Lender or Trustee to
obtain the appointment of a receiver; (e) impair the enforcement of any of the
Assignment of Leases following an Event of Default; (f) constitute a prohibition
against Lender or Trustee commencing any other appropriate action or proceeding
in order for Lender or Trustee to exercise its remedies against the Property; or
(g) constitute a waiver of the right of Lender or Trustee to enforce the
liability and obligation of Borrower, by money judgment or otherwise, to the
extent of any loss, damage, cost, expense, liability, claim or other obligation
incurred by Lender or Trustee (including attorneys’ fees and costs reasonably
incurred) arising out of or in connection with the following;

 

(i)                                     fraud or intentional misrepresentation
by Borrower or any guarantor in connection with the Loan;

 

(ii)                                  the gross negligence or willful misconduct
of Borrower;

 

(iii)                               material physical waste of the Property;

 

(iv)                              the breach of any representation, warranty,
covenant or indemnification provision in the Environmental Indemnity or in the
Mortgage concerning environmental laws, hazardous substances and asbestos and
any indemnification of Lender with respect thereto in either document;

 

(v)                                 the removal or disposal of any portion of
the Property after an Event of Default;

 

(vi)                              the misapplication or conversion by Borrower
of (A) any insurance proceeds paid by reason of any loss, damage or destruction
to the Property which are not applied by Borrower in accordance with this
Agreement, (B) any awards or other amounts received in connection with the
condemnation of all or a portion of the Property which are not applied by
Borrower in accordance with this Agreement, or (C) any Rents following an Event
of Default;

 

(vii)                           failure to pay charges for labor or materials or
other charges that can create liens on any portion of the Property; or

 

69

--------------------------------------------------------------------------------


 

(viii)                        any security deposits, advance deposits or any
other deposits collected with respect to the Property which are not delivered to
Lender upon a foreclosure of the Property or action in lieu thereof, except to
the extent any such security deposits were applied in accordance with the terms
and conditions of any of the Leases prior to the occurrence of the Event of
Default that gave rise to such foreclosure or action in lieu thereof.

 

(ix)                                the breach of Borrower’s indemnification
obligation pursuant to Section 10.13(b) hereof with respect to a Purchase Price
Adjustment.

 

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) the Debt shall be fully recourse to the Borrower and (B)
Lender shall not be deemed to have waived any right which Lender may have under
Section 506(a), 506(b), 1111(b) or any other provisions of the U.S. Bankruptcy
Code to file a claim for the full amount of the Debt secured by the Mortgage or
to require that all collateral shall continue to secure all of the Debt owing to
Lender in accordance with the Loan Documents in the event that the (I) first
full monthly payment under the Note is not paid within five (5) days of notice
that such payment is late (provided, however, that such grace period relates
only to the recourse trigger described in this paragraph), or (II) failure of
Borrower to permit on-site inspections of the Property subject to the rights of
the Major Tenants under their respective Leases and any applicable cure period
set forth in the Loan Documents, to provide financial information as required
under the Loan Documents subject to any applicable cure period (except for
financial information required to be delivered by the Major Tenants pursuant to
their respective Leases that has not been delivered to Borrower, provided
Borrower has requested such financial information from the Major Tenants, or to
comply with Section 4.1.30 hereof, or (III) failure of Borrower to obtain
Lender’s prior written consent to any subordinate financing or other voluntary
lien encumbering the Property, or (IV) failure of Borrower to obtain Lender’s
prior written consent to any assignment, transfer or conveyance of the Property,
or any portion thereof, or any interest therein as required by this Agreement.
Notwithstanding the provision set forth in clause (III) of this paragraph, a
voluntary lien other than a lien securing an extension of credit filed against
the Property shall not constitute a recourse trigger for purposes of this
paragraph provided such lien (A) is fully bonded to the satisfaction of Lender
and discharged of record within ninety (90) days of filing, or (B) within such
ninety (90) day period, Lender receives affirmative title insurance from the
title insurance company insuring the lien of the Mortgage that such lien is
subject and subordinate to the lien of the Mortgage and no enforcement action is
commenced by the applicable lien holder.

 

Section 9.5                                      Termination of Manager. If (a)
the amounts evidenced by the Note have been accelerated pursuant to Section 8.1
(b) hereof, (b) the Manager shall become insolvent, (c) the Manager is in
default under the terms of the Management Agreement beyond any applicable grace
or cure period, or (d) Manager is not managing the Property in accordance with
the management practices of nationally recognized management companies managing
similar properties in locations comparable to those of the Property, then, in
the case of (a), (b), (c) or (d), Borrower shall, at the request of Lender,
terminate the Management Agreement and replace the Manager with a manager
reasonably approved by Lender on terms and conditions reasonably satisfactory to
Lender, it being understood and agreed that the management fee for such
replacement manager shall not exceed then prevailing market rates. In addition
and without limiting the rights of Lender hereunder or under any of the other
Loan Documents, in the event

 

70

--------------------------------------------------------------------------------


 

that (i) the Management Agreement is terminated, (ii) the Manager no longer
manages the Property, or (iii) a receiver, liquidator or trustee shall be
appointed for Manager or if Manager shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Manager, or if any
proceeding for the dissolution or liquidation of Manager shall be instituted,
then Borrower (at Borrower’s sole cost and expense) shall immediately, in its
name, establish new deposit accounts separate from any other Person with a
depository satisfactory to Lender into which all Rents and other income from the
Property shall be deposited and shall grant Lender a first priority security
interest in such account pursuant to documentation satisfactory in form and
substance to Lender.

 

Section 9.6                                      Servicer. At the option of
Lender, the Loan may be serviced by a servicer/trustee (the “Servicer”) selected
by Lender and Lender may delegate all or any portion of its responsibilities
under this Agreement and the other Loan Documents to the Servicer pursuant to a
servicing agreement (the “Servicing Agreement”) between Lender and Servicer.
Lender shall be responsible for any set-up fees or any other costs relating to
or arising under the Servicing Agreement.

 

Section 9.7                                      Splitting the Loan. At the
election of Lender in its sole discretion, the Loan shall be split and severed
into two or more loans which shall not be cross-collateralized or
cross-defaulted with each other. Borrower hereby agrees to deliver to Lender to
effectuate such severing of the Loan as reasonably requested by Lender, (a)
additional executed documents, or amendments and modifications to the Loan
Documents, (b) new opinions or updates to the opinions delivered to Lender in
connection with the closing of the Loan, (c) endorsements and/or updates to the
title insurance policies delivered to Lender in connection with the closing of
the Loan, and (d) any other certificates, instruments and documentation
reasonably determined by Lender as necessary or appropriate to such severance
(the items described in subsections (a) through (d) collectively hereinafter
shall be referred to as “Severing Documentation”), which Severing Documentation
shall be acceptable to Lender in form and substance in its reasonable
discretion. Lender hereby agrees to be responsible for all reasonable
third-party expenses incurred in connection with the preparation and delivery of
the Severing Documentation and the effectuation of the uncrossing of the Loan
from the additional Loans. Borrower hereby acknowledges and agrees that upon
such severing of the Loan, Lender may effect, in its sole discretion, one or
more Securitizations of which the severed loans may be a part.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1                                Survival. This Agreement and all
covenants, agreements, representations and warranties made herein and in the
certificates delivered pursuant hereto shall survive the making by Lender of the
Loan and the execution and delivery to Lender of the Note, and shall continue in
full force and effect so long as all or any of the Debt is outstanding and
unpaid unless a longer period is expressly set forth herein or in the other Loan
Documents. Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the legal representatives, successors
and assigns of such party. All covenants,

 

71

--------------------------------------------------------------------------------


 

promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.

 

Section 10.2                                Lender’s Discretion. Whenever
pursuant to this Agreement, Lender exercises any right given to it to approve or
disapprove, or any arrangement or term is to be satisfactory to Lender, the
decision of Lender to approve or disapprove or to decide whether arrangements or
terms are satisfactory or not satisfactory shall (except as is otherwise
specifically herein provided) be in the sole discretion of Lender and shall be
final and conclusive.

 

Section 10.3                                Governing Law. THIS AGREEMENT SHALL
BE DEEMED TO BE A CONTRACT ENTERED INTO PURSUANT TO THE LAWS OF THE STATE IN
WHICH THE PROPERTY IS LOCATED AND SHALL IN ALL RESPECTS BE GOVERNED, CONSTRUED,
APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE
PROPERTY IS LOCATED AND APPLICABLE FEDERAL LAWS.

 

Section 10.4                                Modification, Waiver in Writing. No
modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, or of the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.

 

Section 10.5                                Delay Not a Waiver. Neither any
failure nor any delay on the part of Lender in insisting upon strict performance
of any term, condition, covenant or agreement, or exercising any right, power,
remedy or privilege hereunder, or under the Note or under any other Loan
Document, or any other instrument given as security therefor, shall operate as
or constitute a waiver thereof, nor shall a single or partial exercise thereof
preclude any other future exercise, or the exercise of any other right, power,
remedy or privilege. In particular, and not by way of limitation, by accepting
payment after the due date of any amount payable under this Agreement, the Note
or any other Loan Document, Lender shall not be deemed to have waived any right
either to require prompt payment when due of all other amounts due under this
Agreement, the Note or the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.

 

Section 10.6                                Notices. All notices, consents,
approvals and requests required or permitted hereunder or under any other Loan
Document except as otherwise provided in Section 1.01 of the Rider to the
Mortgage, shall be given in writing and shall be effective for all purposes if
hand delivered or sent by (a) certified or registered United States mail,
postage prepaid, return receipt requested or (b) expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
attempted delivery, and by telecopier (with answer back acknowledged), addressed
as follows (or at such other address and Person as shall be designated from time
to time by any party hereto, as the case may be, in a written notice to the
other parties hereto in the manner provided for in this Section):

 

72

--------------------------------------------------------------------------------


 

If to Lender:

 

KeyBank National Association

911 Main Street, Suite 1500

Kansas City, Missouri 64105

Attention: Loan Servicing

 

If to Trustee:

 

Kenneth F. Plifka

Stutzman, Bromberg, Esserman & Plifka

2323 Bryan Street, 22nd Floor

Dallas, Texas 75201

 

If to Borrower:

 

Inland Western Cedar Hill Pleasant Run Limited Partnership

c/o Inland Western Retail Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attention: Roberta Matlin

 

With a copy to:

 

Inland Western Retail Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attention: Robert H. Baum, Esq.

 

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day.

 

Section 10.7                                Trial by Jury. BORROWER AND LENDER
HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY,
AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT
SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER AND LENDER.

 

73

--------------------------------------------------------------------------------


 

Section 10.8                                Headings. The Article and/or
Section headings and the Table of Contents in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

 

Section 10.9                                Severability. Wherever possible,
each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

Section 10.10                          Preferences. Lender shall have the
continuing and exclusive right to apply or reverse and reapply any and all
payments by Borrower to any portion of the obligations of Borrower hereunder. To
the extent Borrower makes a payment or payments to Lender, which payment or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
received, the obligations hereunder or part thereof intended to be satisfied
shall be revived and continue in full force and effect, as if such payment or
proceeds had not been received by Lender.

 

Section 10.11                          Waiver of Notice. Borrower shall not be
entitled to any notices of any nature whatsoever from Lender except with respect
to matters for which this Agreement or the other Loan Documents specifically and
expressly provide for the giving of notice by Lender to Borrower and except with
respect to matters for which Borrower is not, pursuant to applicable Legal
Requirements, permitted to waive the giving of notice. Borrower hereby expressly
waives the right to receive any notice from Lender with respect to any matter
for which this Agreement or the other Loan Documents do not specifically and
expressly provide for the giving of notice by Lender to Borrower.

 

Section 10.12                          Remedies of Borrower. In the event that a
claim or adjudication is made that Lender or its agents have acted unreasonably
or unreasonably delayed acting in any case where by law or under this Agreement
or the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, Borrower agrees that neither Lender
nor its agents shall be liable for any monetary damages, and Borrower’s sole
remedies shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. The parties hereto agree that any action or proceeding to
determine whether Lender has acted reasonably shall be determined by an action
seeking declaratory judgment.

 

Section 10.13                          Expenses; Indemnity.

 

(a)                                  Borrower covenants and agrees to pay or, if
Borrower fails to pay, to reimburse, Lender upon receipt of written notice from
Lender for all reasonable costs and expenses (including reasonable attorneys’
fees and disbursements) incurred by Lender in connection with (i) the
preparation, negotiation, execution and delivery of this Agreement and the other
Loan Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Lender as to any legal
matters arising under this Agreement

 

74

--------------------------------------------------------------------------------


 

or the other Loan Documents with respect to the Property); (ii) Borrower’s
ongoing performance of and compliance with Borrower’s respective agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental and insurance requirements;
(iii) Lender’s ongoing performance and compliance with all agreements and
conditions contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date; (iv) except as
otherwise provided in this Agreement, the negotiation, preparation, execution,
delivery and administration of any consents, amendments, waivers or other
modifications to this Agreement and the other Loan Documents and any other
documents or matters reasonably requested by Lender; (v) securing Borrower’s
compliance with any requests made pursuant to the provisions of this Agreement;
(vi) the filing and recording fees and expenses, title insurance and reasonable
fees and expenses of counsel for providing to Lender all required legal
opinions, and other similar expenses incurred in creating and perfecting the
Liens in favor of Lender pursuant to this Agreement and the other Loan
Documents; (vii) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting Borrower, this Agreement,
the other Loan Documents, the Property, or any other security given for the
Loan; and (viii) enforcing any obligations of or collecting any payments due
from Borrower under this Agreement, the other Loan Documents or with respect to
the Property or in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a “work-out”
or of any insolvency or bankruptcy proceedings; provided, however, that Borrower
shall not be liable for the payment of any such costs and expenses to the extent
the same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender.

 

(b)                                 BORROWER SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS LENDER FROM AND AGAINST ANY AND ALL OTHER LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, CLAIMS, COSTS, EXPENSES
AND DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER (INCLUDING, WITHOUT
LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL FOR LENDER IN
CONNECTION WITH ANY INVESTIGATIVE, ADMINISTRATIVE OR JUDICIAL PROCEEDING
COMMENCED OR THREATENED, WHETHER OR NOT LENDER SHALL BE DESIGNATED A PARTY
THERETO), THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST LENDER IN ANY
MANNER RELATING TO OR ARISING OUT OF (I) ANY BREACH BY BORROWER OF ITS
OBLIGATIONS UNDER, OR ANY MATERIAL MISREPRESENTATION BY BORROWER CONTAINED IN,
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, (II) THE USE OR INTENDED USE OF THE
PROCEEDS OF THE LOAN OR (III) ANY PURCHASE PRICE ADJUSTMENT (COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”); PROVIDED, HOWEVER, THAT BORROWER SHALL NOT HAVE ANY
OBLIGATION TO LENDER HEREUNDER TO THE EXTENT THAT SUCH INDEMNIFIED LIABILITIES
ARISE FROM THE GROSS NEGLIGENCE, ILLEGAL ACTS, FRAUD OR WILLFUL MISCONDUCT OF
LENDER. TO THE EXTENT THAT THE UNDERTAKING TO INDEMNIFY, DEFEND AND HOLD
HARMLESS SET FORTH IN THE PRECEDING SENTENCE MAY BE UNENFORCEABLE BECAUSE IT
VIOLATES ANY LAW OR PUBLIC POLICY, BORROWER SHALL PAY THE MAXIMUM PORTION THAT
IT IS

 

75

--------------------------------------------------------------------------------


 

PERMITTED TO PAY AND SATISFY UNDER APPLICABLE LAW TO THE PAYMENT AND
SATISFACTION OF ALL INDEMNIFIED LIABILITIES INCURRED BY LENDER.

 

Section 10.14                          Schedules Incorporated. The Schedules
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.

 

Section 10.15                          Offsets, Counterclaims and Defenses. Any
assignee of Lender’s interest in and to this Agreement, the Note and the other
Loan Documents shall take the same free and clear of all offsets, counterclaims
or defenses which are unrelated to such documents which Borrower may otherwise
have against any assignor of such documents, and no such unrelated counterclaim
or defense shall be interposed or asserted by Borrower in any action or
proceeding brought by any such assignee upon such documents and any such right
to interpose or assert any such unrelated offset, counterclaim or defense in any
such action or proceeding is hereby expressly waived by Borrower.

 

Section 10.16                          No Joint Venture or Partnership; No Third
Party Beneficiaries.

 

(a)                                  Borrower and Lender intend that the
relationships created hereunder and under the other Loan Documents be solely
that of borrower and lender. Nothing herein or therein is intended to create a
joint venture, partnership, tenancy-in-common, or joint tenancy relationship
between Borrower and Lender nor to grant Lender any interest in the Property
other than that of mortgagee, beneficiary or lender.

 

(b)                                 This Agreement and the other Loan Documents
are solely for the benefit of Lender and Borrower and nothing contained in this
Agreement or the other Loan Documents shall be deemed to confer upon anyone
other than Lender and Borrower any right to insist upon or to enforce the
performance or observance of any of the obligations contained herein or therein.
All conditions to the obligations of Lender to make the Loan hereunder are
imposed solely and exclusively for the benefit of Lender and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that Lender will refuse to make the
Loan in the absence of strict compliance with any or all thereof and no other
Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.

 

Section 10.17                          Publicity. All news releases, publicity
or advertising by Borrower or their Affiliates through any media intended to
reach the general public which refers to the Loan Documents or the financing
evidenced by the Loan Documents, to Lender, or any of its Affiliates shall be
subject to the prior written approval of Lender. All news releases, publicity or
advertising by Lender through any media intended to reach the general public
which refers solely to the Borrower or to the Loan made by the Lender to the
Borrower shall be subject to the prior written approval of Borrower, provided
however, the foregoing shall not apply to Provided Information included in
disclosure documents in connection with a Securitization.

 

76

--------------------------------------------------------------------------------


 

Section 10.18                          Waiver of Marshalling of Assets. To the
fullest extent permitted by law, Borrower, for itself and its successors and
assigns, waives all rights to a marshalling of the assets of Borrower,
Borrower’s partners and others with interests in Borrower, and of the Property,
or to a sale in inverse order of alienation in the event of foreclosure of the
Mortgage or sale of the Property by power of sale, and agrees not to assert any
right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Property for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Property in preference to every other claimant whatsoever.

 

Section 10.19                          Waiver of Counterclaim. Borrower hereby
waives the right to assert a counterclaim, other than a compulsory counterclaim,
in any action or proceeding brought against it by Lender or its agents.

 

Section 10.20                          Conflict; Construction of Documents;
Reliance. In the event of any conflict between the provisions of this Loan
Agreement and any of the other Loan Documents, the provisions of this Loan
Agreement shall control. The parties hereto acknowledge that they were
represented by competent counsel in connection with the negotiation, drafting
and execution of the Loan Documents and that such Loan Documents shall not be
subject to the principle of construing their meaning against the party which
drafted same. Borrower acknowledges that, with respect to the Loan, Borrower
shall rely solely on its own judgment and advisors in entering into the Loan
without relying in any manner on any statements, representations or
recommendations of Lender or any parent, subsidiary or Affiliate of Lender.
Lender shall not be subject to any limitation whatsoever in the exercise of any
rights or remedies available to it under any of the Loan Documents or any other
agreements or instruments which govern the Loan by virtue of the ownership by it
or any parent, subsidiary or Affiliate of Lender of any equity interest any of
them may acquire in Borrower, and Borrower hereby irrevocably waives the right
to raise any defense or take any action on the basis of the foregoing with
respect to Lender’s exercise of any such rights or remedies. Borrower
acknowledges that Lender engages in the business of real estate financings and
other real estate transactions and investments which may be viewed as adverse to
or competitive with the business of Borrower or its Affiliates.

 

Section 10.21                          Brokers and Financial Advisors. BORROWER
HEREBY REPRESENTS THAT IT HAS DEALT WITH NO FINANCIAL ADVISORS, BROKERS,
UNDERWRITERS, PLACEMENT AGENTS, AGENTS OR FINDERS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OTHER THAN INLAND MORTGAGE CORP.
BORROWER HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD LENDER HARMLESS FROM AND
AGAINST ANY AND ALL CLAIMS, LIABILITIES, COSTS AND EXPENSES OF ANY KIND
(INCLUDING LENDER’S REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN ANY WAY RELATING
TO OR ARISING FROM A CLAIM BY ANY PERSON THAT SUCH PERSON ACTED ON BEHALF OF
BORROWER OR LENDER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREIN. THE

 

77

--------------------------------------------------------------------------------


 

PROVISIONS OF THIS SECTION 10.21 SHALL SURVIVE THE EXPIRATION AND TERMINATION OF
THIS AGREEMENT AND THE PAYMENT OF THE DEBT.

 

Section 10.22                          Prior Agreements. This Agreement and the
other Loan Documents contain the entire agreement of the parties hereto and
thereto in respect of the transactions contemplated hereby and thereby, and all
prior agreements or understandings among or between such parties, whether oral
or written, including, without limitation, the Commitment Letter dated
November 23, 2004 between Borrower and Lender are superseded by the terms of
this Agreement and the other Loan Documents and unless specifically set forth in
a writing contemporaneous herewith the terms, conditions and provisions of such
prior agreement do not survive execution of this Agreement.

 

Section 10.23                          Transfer of Loan. In the event that
Lender transfers the Loan, Borrower shall continue to make payments at the place
set forth in the Note until such time that Borrower is notified in writing by
Lender that payments are to be made at another place.

 

[THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

78

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

 

BORROWER:

 

 

 

INLAND WESTERN CEDAR HILL

 

PLEASANT RUN LIMITED PARTNERSHIP,

 

an Illinois limited partnership

 

 

 

By:

Inland Western Cedar Hill Pleasant Run GP,

 

 

L.L.C., a Delaware limited liability

 

 

company, its general partner

 

 

 

 

 

By:

Inland Western Retail Real Estate

 

 

 

Trust, Inc., a Maryland corporation,

 

 

 

its sole member

 

 

 

 

 

 

 

By:

/s/ Debra A. Palmer

 

 

 

 

 

Name:   Debra A. Palmer

 

 

 

 

Title:   Assistant Secretary

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, a

 

national banking association

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

STATE OF ILLINOIS

 

COUNTY OF Du PAGE

 

On this 29 day of DECEMBER, 2004, before me, DORIS E. AHERN a Notary Public in
and for said state, personally appeared DEBRA A. PALMER who being by me duly
sworn did say that she is the Assistant Secretary of Inland Western Retail Real
Estate Trust, Inc., a Maryland corporation, the sole member of Inland Western
Cedar Hill Pleasant Run GP, L.L.C., a Delaware limited liability company, the
general partner of Inland Western Cedar Hill Pleasant Run Limited Partnership,
an Illinois limited partnership, and that the within instrument was signed and
sealed in behalf of said entities.

 

 

[Notarial Seal]

/s/ Doris E. Ahern

 

Print Name:

DORIS E. AHERN

 

 

My commission expires:

10/13/08

 

 

OFFICIAL SEAL

DORIS E AHERN

NOTARY PUBLIC STATE OF ILLINOIS

MY COMMISSION EXPIRES 10/13/08

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Intentionally Omitted

 

SCH. X-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

RENT ROLL

 

(next page)

 

SCH. X-2

--------------------------------------------------------------------------------


 

Pleasant Run Towne Crossing - Cedar Hill, TX

 

TENANTS

 

S.F.

 

ANNUAL
BASE RENT

 

MONTHLY

 

RENT

 

LEASE
COMMENCEMENT
DATE

 

LEASE
EXPIRATION
DATE

 

Oshman’s

 

40,954

 

409,540.00

 

34,128.33

 

$

10.00

 

May-04

 

April-14

 

Circuit City

 

32,570

 

455,880.00

 

37,088.33

 

$

14.00

 

November-03

 

January-18

 

Bed Bath & Beyond

 

22,000

 

220,000.00

 

18,333.00

 

$

10.00

 

December-03

 

January-14

 

Michaels

 

21,390

 

224,595.00

 

18,716.25

 

$

10.50

 

November-03

 

November-13

 

Saltgrass Steakhouse

 

8,500

 

84,989.06

 

7,053.33

 

$

10.00

 

June-04

 

May-24

 

Joe's Crab Shack

 

7,000

 

75,000.12

 

8,250.01

 

$

10.71

 

June-04

 

May-24

 

The Maytag Store

 

5,225

 

94,050.00

 

7,837.50

 

$

10.00

 

April-04

 

April-09

 

Panera Bread

 

4,999

 

119,976.00

 

8,888.00

 

$

24.00

 

 

 

 

 

JPMorgan Chase Bank

 

4,700

 

84,999.50

 

7,083.28

 

$

18.08

 

February-04

 

February-24

 

Bombay

 

4,500

 

81,000.00

 

6,750.00

 

$

18.00

 

November-03

 

November-13

 

Half Price Books

 

10,708

 

121,295.00

 

10,108.00

 

$

12.00

 

February-04

 

January-14

 

Brook Mays

 

6,250

 

112,600.00

 

9,375.00

 

$

18.00

 

 

 

 

 

Mattress Firm

 

6,000

 

132,000.00

 

11,000.00

 

$

22.00

 

 

 

 

 

Vitamin Shop

 

5,000

 

135,000.00

 

11,250.00

 

$

27.00

 

 

 

 

 

Limited Too

 

4,500

 

51,000.00

 

6,750.00

 

$

18.00

 

 

 

 

 

Sleep Experts

 

4,500

 

99,000.00

 

8,250.00

 

$

22.00

 

 

 

 

 

Little Gym

 

4,000

 

72,000.00

 

8,000.00

 

$

18.00

 

 

 

 

 

Carpet Mills

 

3,000

 

54,000.00

 

4,800.00

 

$

18.00

 

 

 

 

 

Zales

 

3,000

 

66,000.00

 

5,500.00

 

$

22.00

 

 

 

 

 

Ritz Camera

 

2,400

 

55,200.00

 

4,600.00

 

$

23.00

 

 

 

 

 

ASAP Mail

 

2,000

 

40,000.00

 

3,323.33

 

$

20.00

 

 

 

 

 

Mothers Work

 

1,805

 

36,100.00

 

3,008.33

 

$

20.00

 

April-04

 

March-14

 

H&R Block

 

1,500

 

25,500.00

 

2,125.00

 

$

17.00

 

 

 

 

 

Luxury Nails

 

1,200

 

25,200.00

 

2,100.00

 

$

21.00

 

 

 

 

 

Vacant

 

7,807

 

168,140.00

 

13,178.33

 

$

20.00

 

 

 

 

 

Vacant

 

4,050

 

72,000.00

 

8,075.00

 

$

18.00

 

 

 

 

 

Vacant

 

2,500

 

55,000.00

 

4,583.33

 

$

22.00

 

 

 

 

 

Vacant

 

1,547

 

27,848.00

 

2,320.50

 

$

18.00

 

 

 

 

 

Vacant

 

1,240

 

24,800.00

 

2,088.67

 

$

20.00

 

 

 

 

 

Vacant

 

1,200

 

24,000.00

 

2,000.00

 

$

20.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

225,545

 

3,267,622.58

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

REQUIRED REPAIRS

 

[NONE]

 

SCH. X-3

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

Intentionally Omitted

 

SCH. X-4

--------------------------------------------------------------------------------


 

SCHEDULE V

 

Intentionally Omitted

 

SCH. X-5

--------------------------------------------------------------------------------


 

SCHEDULE VI

 

AFFILIATE AGREEMENTS

 

Management Agreement

 

Management Agreement with Inland Southwest Management LLC

 

SCH. X-6

--------------------------------------------------------------------------------


 

SCHEDULE VII

 

Intentionally Omitted

 

SCH. X-7

--------------------------------------------------------------------------------


 

SCHEDULE VIII

 

Intentionally Omitted

 

SCH. X-8

--------------------------------------------------------------------------------


 

SCHEDULE IX

 

Intentionally Omitted

 

SCH. X-9

--------------------------------------------------------------------------------